Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 1 of 68

     

DEFENDANT - SMF
EXHIBIT 1

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 2 of 68

UNEMPLOYMENT COMPENSATION BOARD OF REVIEW
Roost 1116, LABOR & INDUSTRY BUILDING
651 BOAS STREET
HARRISBURG, PA 17121-0750

 

 

 

Phone: 717-787-5122 wwy.dll,pa.gov Fax T19-787-6125
TRANSCRIPT OF TESTIMONY

CLAIMANT | Nancy E. Lewen

$$ NUMBER XXX-XX-XXXX

 

 

DATE OF HEARING . dune 24, 2016

PLACE OF HEARING © Erie, PA

HEARING BEFORE: . “R Jennifer Fisher, Referee

APPEARANCES:

Claimant CG Nancy E, Lawen
Employer's Attorney . EL Stephen Bushinski

Employer Witnesses EW1 Brian Skinner

EW2 Barbara Raymond
EW3 Barry Blasic

Auxillary aids and services are available on request to Individuals with disabilities,
Equal Opportunity Employer/Pragram

80-67 REV 1-16

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 3 of 68

NANCY E. LEWEN 16-09-C~6123 ft

R This hearing is the result of Appeal Number 16-09-C-6123
filed in the Unemployment Compensation claim of Nancy &.
Lewen. Today's hearing is being held in the Brie,
Pennsylvania Referee's office. The date today is June 24,
2016 and the time is currently 9:41 a.m. My name is
Jennifer Fisher. I'm a Pennsylvania Unemployment
Compensation Appeals Referee. I have been assigned by the
Board of Review to conduct today's hearing in order to take
testimony and evidence regarding the issues. I will then
issue a written Decision. Today's proceedings are being
recorded and that recording will become the official record
for today's hearing, I'd like to begin by identifying
parties present for the hearing today. I'd like you to
please state first and Ladi ames WN" spell both for the
record. I'1l start with thé Claimant.

C . Naney Lewen, N-A-N-C-Y¥, L-E-W-N, L-E-W-E-N, sorry.

 

R That's all right. What’s your current mailing address, Ms.
Lewen? ,

 

 

 

R “Thank you. Do you have any other witnesses or
representatives for the hearing today?

Cc No, I do not,

R | Okay. For the Employer, six.

EWL Brian Skinner, B-R-I-A-N, S-K-I-N-N-E-R.

R What's your title with the Employer, Mr. Skinner?

EWI Human Resources Analyst.

R And the mailing address, please.

EW 560 Bast 3*4 Street.

R 16507?

EWL Yes.

R Thank you. We have Employer Counsel today?

EL Yes, ma'am,

R Okay. If you could state and speil both names for the
record, sir.

EL My first name is Stephen, $-T-E-P-H-E-N, my last name is
Bushinski, B-U-S-H-I~N-S-K-I,

R And your mailing address for the record; Mr., Attorney
Bushinski?

EI It's a long one.

R Okay.

L
Z

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 4 of 68

NANCY E. LEWEN 16-09-C-6123 2

BL Commonwealth of Pennsylvania, Department of Military and
Veterans Affairs, next line would be Attention: Office of
Chief Counsel, next line Building 7-36, Fort Indiantown Gap,

last line Annville, A-N-N-V-I-L-L-E, PA, 17003-5002.
R Okay. And for one more time, Attention who?
EL Office of Chief Counsel.
R Okay. Thank you. Do you have, who else do you have. today,

Attorney Bushinski? Both additional witnesses or a witness,
observer? What do you have?

EL We have two, I have two additional witnesses.
R Okay. Why don't we, ma'am, start with you?”
EW2 Barbara Raymond, B~A~-R~B~A-R-A, R-A-Y-M-O-N-D.
R And your title with the Employer, Ms. Raymond?
EW2 Commandant.

Kyou.

 

R And your title, Mr. Blasic?

EW3 LPN.

R Thank you. Are there any other witnesses or representatives
for the Employer today, Attorney Bushinski?

EBL No, ma'am. ‘

R Okay. The law requires that all testimony be taken under

oath, if you'd all please raise your right hands for me.

PARTIES DULY SWORN

R Thank you. I'd like to remind you of the rights that you
have at the hearing today. All parties have the right to
present testimony and evidence and calling, question
witnesses. That includes the cross-examination of adverse
witnesses, All parties also have the right to be ;
represented by an attorney or other advocate. Are you aware
of your rights at the hearing today, Ms. Lewen?

C Yes, T am.

R Thank you. Is the Employer, Attorney Bushinski?

EL Yes, ma'am. 7

R Thank you. The issue for the hearing today, we. have three

issues. They fall under sections 402{b), 402(e) and Section
3 of the Pennsylvania Unemployment Compensation law, Ali
three sections deal with the nature of the separation from

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 5 of 68

4

NANCY E. LEWEN 16~09-C~6123 8

the employment. Section 402{b) would cover a voluntary
separation or a quit. in that case the issue is whether the
Claimant had cause of a necessitous and compelling nature to
voluntarily separate from the employment. | 402{e) would
cover a discharge. In that case the issye is whether the
Claimant committed willful misconduct in connection with the
work leading to discharge or suspension. Section 3 would
deal with whether the Claimant's separation from the
employment was due to non-work-related, conduct which was the
result of the Claimant's own fault, Now, in this case the
Agency issued a Determination that was mailed April 27% of
this year in which they denied benefits under Section
402{e). That was for waiting week ending March 26, 2016.
The Claimant filed a Petition for Appeal to that
Determination which was received by mail in an envelope with
the postmark of May 2°4, making it a timely Filed Appeal...
The file and Exhibits therein were available for review. °
prior to the hearing today. For the record, Exhibit 41°48 a
Certification of Documents form. 2 is a three-page Internet
_.._Initial Claims for Thi ld be the inf tion! tdad-
Segsdiaaasanimoemctas
Internet, 3 is two pages, Record of Oral Interview
documenting a phone call between the Claimant and the Agency
on April 18 of this year. 4 is an Employer Questionnaire,
5 is a memo on Employer letterhead. It's addressed to Billy
Jo Arnold from Brian Bender (phonetic): The daté on that is
April 1, 2016, The subject is Nancy Lewen. 6 is a latter
on Employer letterhead dated March 14*h, 2016. It appears to
be addressed to Ms. Lewen. It appears for some reason we
only have the first page of that letter, so I don't see a
signature or any of the remaining pages of that for some
reason.
EL Ma'am, I believe that's the Termination Letter and I will be
able to provide a copy of that on my direct examination of
Mr. Blasic, It'll be a complete copy.

 

  
   
  

              
 
   

R Okay. Thank you. 7 is two pages, printouts of email chains
between the Agency and’ the Employer requesting and
exchanging information regarding the separation issue. 8 is
a three-page, appears to be an Employer policy, information
memorandum. The subject is workplace violence and workplace
bullying prevention policy, 9 is a Management Directive,
Commonwealth of Pennsylvania Governor's office. Subject is
Workplace Violence. That has four pages. 10 is a Policy
Acknowledgment Summary Printout. 11 is an email printout
from, appears to be from Ms. Lewen to Mr. Blasic. The date
on this is March 24, 2016. 12 appears to be a printout of
an email dated March 1, 2016, It appears to be from Ms.
Lewen to Mr. Blasic. 13, again, an email, this is from Ms.

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 6 of 68
{

NANCY E. LEWEN 16-09-C-6123 lee

Lewen to Mr. Blasic. This one is dated February 6, 2016.
14 is three pages, appears to he a...
Cc It's excerpts of Facebook messages.

R Qkay. Thank you. For the record, that was Ms, Lewen. We
have excerpts of Facebook messages, Exhibit #14. Exhibit 15
is a Lewen PDC Minutes dated March 7, 2016, 16 is four
pages, similar document, Lewen PDC minutes dated March 10,
2016. 17 is a Commonwealth Employee Witness statement.

This appears to be from Cathy Wilcox (phonetic). The date
on the second, on the back page is February 25, 2016. 18
also appears to be an email printout. This is dated March
4, 2016 from Mr, Blasic to, it says Wilcox (inaudible).
That would be that, is that Cathy Wilcox? .

EWL , Yes, matam.,

R Okay. 19 is a Commonwealth Employee Witness Statement.
Appears to be from a Ray, is that Ham (phonetic)?

EW That's correct, ~

 

 

pages. Are these also Facebook exchanges, | Ms. Lewen?

Cc Yes, excerpts.

R Excerpts from Facebook messages?
C Yes,

R Okay. >

Cc Mr. Bushinski and I both have-like the complete set of
. Facebook messages to submit.

"R Okay. All right. My-numbering is slightly off here. 21 is
the Employer's Notice of. Application. This is the
Commonwealth form. 21A I'll mark as a printout of the Claim
Record here. This is a regular UC claim. Application for
Benefits date is March 20%, 2016. This particular copy was
printed on May 5th of this year. 22 is the Determination
that's under appeal regarding today. 23 is the Petition for
Appeal initiated by the Claimant. That has four pages
total. The third and fourth pages are photocopies of the
envelope in which the Appeal was received. Also in the file
we have documents marked as Referee Exhibits, Referee
Exhibit #1 is the Notice of Hearing scheduling today's
hearing, Referee 2-is a Report of Telephone Call on
Hearings. This was a request for copies of the file
Exhibits by the Employer, which was granted, Referee 3 is a
Report of Telephone Call on Hearings. This was
arrangements, calls initiated by my clerical staff to
arrange a time for today's hearing, a date and time.

Referee 4 ig a Desk Memorandum containing additional

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 7 of 68

16-09-C-6123 - 5 See

NANCY HK. LEWEN

information,: This is just the Employer requesting
additional times for the scheduling of today's hearing.
Referee 5 is.a List of Issues arising in Appeals
proceedings. Referee 6 is an assistance postcard and
Referee 7 is a translation document. Those are the
documents that we have so far in the file teday. Ms. Lewen,
do you have any objection to any of those documents being
entered into the record?

. Cc No, I don't.
R Attorney Bushinski, any objections?
EL No objections, ma'am.
R Okay. They are entered ag marked. Just briefly I'll

explain the procedure we'll follow today before we get to
averyone's testimony, I am going to begin by asking Ms.
lewen a few background’ questions about her employment with
the Military and Veterans Affairs. After I get that
background information on the record we'll move to
testimony. -Now the Agency ruled. under § ction, 402 (ae) of the

      
      

     

ea

Employer, Because they, that's how they found I'll begin
with the Employer's testimony first today. At that time
Attorney Bushinski can have each Employer Witness offer his
or. her testimony to explain what happened here leading to

-Ms, Lewen's discharge. After each of them has completed
their testimony; Ms. Lewen will be provided an opportunity
to cross-examine them, meaning she can ask them any
questions she might have for them about their testimony.
After that we'll switch and proceed in the reverse. Then
Ms. Lewen can offer her testimony to explain what happened
to her leading to the separation from her perspective. And
Attorney Bushinski will then likewise be provided an
opportunity to cross-examine or question Ms. Lewen about her
testimony. I may ask additional questions of each of you as
you testify. After everyone completes their testimony and
has nothing further to tell me we'll conclude the hearing.
I will issue a Decision in writing. You'll receive that in
the mail within about a week. Do you have any questions
about procedures or anything else at all, Ms. Lewen?.

Cc Not at this time.

R Okay. Attorney Bushinski, any questions?

EL Yes, one or two. :

R Sure. .

EL Ma'am, the, you mentioned the. reasons for the Appeal and one

of them was the 402{e), for the workplace misconduct. 1
also filed an, I filed an Appeal of the Determination saying
that we're also proceeding under -Section 3 of the Act for,

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 8 of 68

NANCY E, LEWEN _ 16-09-c-6123 oe

you’ know, non~-workplace - conduct as a basis for termination. .
You didn't mention that, so that's why I'm bringing it to
your attention now.

R Yes. When I went through the issues at the beginning we
have Section 402(b), Section 402(e) and Section 3 are all
notice for today's hearing and I can consider all three
sections in issuing my Decision.

El Okay. One other question.

C I heard you say that.

R Okay.

Cc And my letter says that. I have a letter that says that.
R Okay. ,

EL I possibly missed that. One other question, ma'am. - It's

been a long time since I did a UC hearing. As far as
‘marking the, of the Exhibits goes, how do you want us to,
the Commonwealth's Exhibits to be marked?

 

 

EL ¢ Okay.

R El, E2,

Eh Got it.

R All right. Any other questions, Attorney Bushinski?
EL No, ma'am, —

R Okay. We'll go ahead and get started then. A few

background questions for you, Ms. Lewen. The Claim Record:
shows that you began employment there dn September 2014.
Does that sound about right?

 

"¢ ' Yes.

R And it has a last day actually worked of March 4 of this
year.

Cc No, it was March 2™ of this year.

R What was your position or job title as of March 247

C » LPN.

R Were’ you full-time at the end or part-time?

Cc At the end I was full-time.

R What was your final rate of pay, roughly?

c 20.91 or something like that.

R $20.91 per hour, roughly?

Cc Yes, plus dollar shift differentials (inaudible) my shift.

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 9 of 68

NANCY E, LEWEN 16-09-C-6123
R Okay. So the base was roughly 20.
Cc It's somewhere around it, yeah.
R Okay. All right. Thank you. That's all the background
_ questions that I have, ,
Cc Okay.
R Attorney Bushinski, you can go ahead with your first witness
whenever you're ready.
EL All right. Ma'am, I will call Mr. Barry Blasic.
R Okay. If we could have Mr. Blasic come on up to the desk so

he is a little closer to my recorder up here, please. Why

don't, yeah, Mr. Skinner, why don't we, Lf you don't mind.
EL . i'm sorry. I went out of order, I'm calling Mr. Skinner
first. .

         

 

   

“R All right.

‘BL I'm getting ahead of myself.

R Okay. ;
EL Yeah. Mr, Skinner, I'm calling him first to make it more

clear exactly where the case is going.

R Okay.

EL Mr. Skinner would you state your name for the record?

EW. Brian Skinner, B-R-I-A-N, S-K-I-N-N-E-R,

EL What is your position or who, by whom are you employed? |

RW Department of Military and Veterans Affairs, the Soldiers'
and Sailors’ Home,

EL That's the Pennsylvania Soldiers’ and Sailors' Home?

EW Yes., °

EL And that's here in Erie?.

EW1 Yes, -

EL And how long have you been employed?

EW1 Almost five years.

EL And your position is?
EW1 Human Resources Analyst.

 
 
 
 

Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 10 of 68

 

NANCY E. LEWEN | 16-09-C-6123 a:

 

EL - Now let's talk about. Ms. Nancy Lewen. As the Human
Resources Analyst do you know when she was first hired at
the Pennsylvania Soldiers' and Sailors' Home?

EW1 Yes,

EL And some point in time in 2016 was she suspended?

EWL Yes.

EL I’m showing you what I have marked as Employer's Exhibit #1,
£1?

R Yes,

BT Okay. I don't know why I'm using A. And would you please
identify this for the record, please.

EW1 This is the confirmation of her suspension pending

investigation letter that was delivered to her on March 2nd,

EL Now, one of the things that Ms. Lewen had talked about in

her Appeal was she disagreed with the date that, her final
7 : vivania- Soldiers! and

 

a Se
‘ because it's a minor issue that you can ‘clear up rather
quickly?
EW1 Yeah. That was just a typo. When our Human Resources

Analyst at Fort Indiantown Gap filled out the UC paperwork
on the UC45 form she indicated it was, last date worked was
3/4 and in the additional documents she attached, the
discharge for rule violation questionnaire, she did mark it
as March ist, which was the correct’ date. So the March 4*,
was a typo.

EL Okay. So Ms, Lewen was correct in that aspect of her Appeal
as for termination date goes?

EWL She said March 2-4 today, but it was March ist was her last

. day of work. ‘

Cc It says March 2™¢ on the (inaudible) sheet.

R Hang on, Ms. Lewen, Well, you'll have a chance to question
Mr. Skinner, .

Cc. Okay. I'm sorry.

R We can only have him at this point.

Cc I'm sorry. I'm sorry.

R Okay. Just for purposes of procedure-wise, you can talk at
this point...

Cc I'm sorry.

R ...only if you have a legal objection.

C Okay. I'm sorry. I apologize.

 

   

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 11 of 68

 

NANCY E. LEWEN (16-09-C-61238

R That's all right.

BL Okay, So-she is correct in what she says in her Appeal as

' far as the date of the actual.

EWL That the date was wrong. March “1st wag the last day she
worked. March 294 was the date she was deemed for
suspension.

BL Okay. Thank you,

EW Um-hum.

EL I'm showing you what I have marked as Employer's Exhibit #2.

Can you please identify this document for the record?

EW1 This is her termination letter that was sent to her on March
14th,

EL Okay. Now, if you look there is writing on both sides of
this document.

EW1 Um—-hum.

 

 

was talking about that was incomplete in her packet. ‘This
is the complete termination letter?
EW1 Yes, ,

EL All right. Let's talk a Little bit about the termination
letter. The second paragraph of the termination letter
lists a number of policies that Pennsylvania Soldiers' and
Sailors' Home says that Ms. Lewen violated. Is that

correct?
BWI Correct.
‘BL In your role as a Human Resources Analyst at the

Pennsylvania Soldiers! and Sailors' Home are you familiar
with each of these policies? .
EW1 Yes.

EL Okay. In order to move this along a little quickly, I'm
' going to hand you various policies. I'm going to ask you to
‘identify them for the record, This one is marked as
Employer's Exhibit #3.

R And just for the record, Attorney Bushinski is also passing
copies of the documents to the Referee as well as to Ms.
Lewen,

BL Can you identify what this document is for the record?

EW1 It's the DMVA Standards of Conduct and Work Rules.

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 12 of 68

 

NANCY Ei. _LEWEN — £6-O09-C-6123 LO
EL Now, briefly would you explain to the Referee what are the

VA Standards, the DMVA Standards of Conduct and Work Rules

for? ;
EW1 They are the work rules that are generals that apply to all

the employees, It's not, doesn't cover every situation, but
it does cover most of them.

EL The second paragraph of the DMVA Standards of Conduct and _
Work Rules, does that impose a requirement on employees to
know about other policies and follow those policies?

EW Yes, it does.

EL I'm handing you what I have marked as Employer's Exhibit #4.
Would you pass that up? Now, before I ask you about this
policy, there are various policies in effect at the
Department of Military and Veterans Affairs and throughout
the Commonwealth, of Pennsylvania governing things like
sexual harassment and workplace violence, are there not?

‘EWL Yes, there are.

 

   
  

 

mise a
SAE:

{sic}. Can you identify that. document for the record?

      

EW1 This is the Executive Order from the governor's office from
2002. It's the prohibition of sexual harassment in the’
Commonwealth, .

EL Is Ms. Lewen obligated to follow that, those, the

requirements of that document as an employee of Pennsylvania
Soldiers! and Sailors’ Home?
EW1 Yes,

EL Showing you what I have marked as Employer's Exhibit #5.
Would you pass that up to the Referee? Please identify that ~
document for the record,

mW This is the Management Directive 505.3, the prohibition of
sexual harassment in Commonwealth work settings.

BL | Now, Referee Fisher, this may already be in the record as
one of those documents that. you went over in the beginning,
‘but I figure I'd submit it anyway because it's easier for me
to keep track of it this way.

R That's fine. In fact, t, this looks a little bit different

 

than the document that was in the file, so that's fine.
EL Well, you may actually see another document coming ‘that...
R Is it a duplicate, an actual duplicate?
BL (inaudible).

R That's all right.

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 13 of 68

NANCY E. LEWEN 16-09-C-6123 _ oo. oe AE

EL Right. I'm showing you, Mr. Skinner, what has, I have
marked as Employer's Exhibit #6, if you'd pass that up, to
the Referee and if you would take a moment to glance at that

 

document,  , .

EWL This is the posting that we place. It's the prohibition of
sexual harassment.

EL And does this apply to all employees of the Department of
Military and Veterans Affairs?

EW1 Yes.

EL: . And would that have applied to Ms. Lewen in her capacity as

, a Licensed Practical Nurse? .
EW1 Yes.
EL All right. Moving off of sexual harassment policies, I'm

going to show you what I have marked as Employer's Exhibit
#7, if you'd pass that up to the Referee. Would you
identify that document for the record, please?

 

      

  

EW1... Okay. This is the (inaudible) Policy Information Memorandum
Policy

EL ‘What's a PIM?

EW Policy Information Memorandum is the policy that is
distributed by the Agency.

EL So that is the Department of Military and Veterans Affairs
Policy?

EWL Yes.

EL © And that would apply to Ms. Lewen as well?

EW1 Yes.

EL I'm showing you what I've marked as Employer's Exhibit $8,

if you'd pass that up to the Referee. Can you identify this
-document for the record?

EW1 This is the Management Directive from the governor's office
covering workplace violence.

EL And you'll be glad to know this is the last document that
I'm going to have you identify. I've marked this as
Employer's Exhibit #9, if you would pass that up to the
Referee. Can you identify this document for the record?

EW1 This is thé Management Directive covering the Conmonwealth
of Pennsylvania Information Technology Acceptable Use
Policy. ,

EL ALL right. So these are the various policies that were

referred to in the termination letter of March 14%, 2016?

 
 

Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 14 of 68

NANCY E.. LEWEN 16~09- c- 6123 ee

EW Yes,

EL And is lt PSSH's position that Ms. Lewen violated these
policies?

EW1 Yes.

EL ‘Okay. We're not going to go into the specifics of how she
violated them right now, but the Referee can actually look
_at these at, when she is considering the case and read them
after she hears all the testimony. But I just want to ask
you in general terms why did the Pennsylvania Soldiers’ and
Sailors! Home terminate Nancy Lewen? Let's start with her:

treatment of Barry Blasic first.

EWI For sexual harassment of Mr. Blasic.

EL PSSH is saying that she sexually harassed Mr. Blasic?

EW1 Yes.

EL Is PSSH saying anything else in regard to Mr, Blasic? Did

 

EWL
EL
EW1

EL

EW
EL
EW

BL

EW

Bh

 
 

_ she violate the workplace violence policy in regard to-Mr

Oh, yes, I'm sorry. Yes, she did.

Does PSSH allege that she did anything else as far as
violating the workplace violence policy?
Yes, she did. She also made references to (inaudible).

Okay. You're going to have to speak up some. I want to
make sure that.,

’ Sorry.

...recorder hears all this. You are fairly soft-spoken so
point your body in that direction when you answer and speak
up fairly well. Now, how about the IT Usage Policy? Does
the Pennsylvania Soldiers' and Sailors! Home consider that
she violated that policy at all? .
Yes, she did,

How did she do that?
She used the, used her work email-to send an inappropriate
email to another employee.

Okay. So that's in general terms why we, why the
Pennsylvania Soldiers' and Sailors! Home terminated Ms.
Lewen? ,

Yes.

All right. I'll ask you one thing about workplace violence.
When one thinks of workplace violence when normally thinks

  
   

 

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 15 of 68

NANCY E, LEWEN | 16-09-C-6123_ as

of an act of physical violence. Is workplace violence
Limited only to physical violence?

EW1 No. Workplace violence is also any behavior directed
towards another employee or employees that could be
intimidated, threatening, humiliating or affecting their
psychological well-being.

El Okay. I want to talk to you about a pre-dis¢iplinary |
conference that was conducted in this case. Now, first of
all, so we understand the terms, can you explain to the
Referee what a PDC is?

EW1 A pre-disciplinary conference is an investigation into
allegations that an employee may have violated a policy.
This is the investigatory process,

EL Now, is that your routine thing to do is to conduct a PDC
for an employee accused of misconduct?
EW Yes, it's routine for everyone.

  
 

Was a PDC conducted for Nancy Lewen in regard to the

 
   

Yes.

EL One or more? ;

EW1 There was two. We did the PDC on March 7 and then we
reconvened with additional questions for clarification on
Maxch 10%,

EL Was Ms. Lewen present for the PDC?

EW1 Yes.

| BL Was she represented by a union representative?

EW Yes,

EL Were you present for the PRC?

EWL Yes.

EL Now, during the PDC I want to, I want you to focus on one

issue. Did during the PDC Ms. Lewen state something about
getting a gun and coming back into PSSH and shooting people?

EW Yes, she did. At the second PDC she did, they questioned
her on the first PDC about it, but during the second PDC for
clarification they did ask her if she made that statement
that she was going to bring a’ gun to shoot people and she
did admit to yes, she did.

Cc Now, is this a proper for me to object? Is, do I say
object, I object?

R + ° Okay. On what grounds?
C On he is not, he is taking it out of context of what I said.

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 16 of 68

NANCY E. LEWEN : 16-09-C-6123 BA
R Okay. ;

C He is not pertaining to what I said.

R I can't sustain a legal objection on that ground, but it's

something that you can question him on when you have an
opportunity to question him.

c Okay.
R And then when it's your turn to testify you can explain
: further.
c Okay. ‘
R Right now the only type of objection I could sustain would

be a legal objection such as relevance or foundation.
c {inaudible},

R. If you just disagree with what he is saying or how he is
characterizing it, that's something you have to question him
Ow. .

 

 

R - ..,and then explain to me when you testify.

Cc Okay. Thank you.

R You're.welcome. .

EL Okay. Mr. Skinner, let me go back and ask the question

,again because I'm afraid that Ms. Lewen's objection here
broke the flow of your answer. Did she at any point in time
‘during the PDC conducted on ‘March 10% of 2016 state anything
about going out and. getting a gun and coming back in and
shooting people?

EWL Yes, she did.
EL Do you remember exact words or as exact as you can remember?
EWL As If recall it was they questioned her after our

investigation, but we had witness statements saying that she
did say that after an incident with her Supervisor. She was
questioned’on it and the first thing she said was yes, I did
say that. And then she went on to explain the circumstances
under which she said that.

EL Was it fair to say she admitted making that threat?
EW1 Yes, ‘
EL Did this statement cause you any sort of concern?

EW1 Absolutely.

EL What kind of concern did it cause you?

 

  

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 17 of 68

NANCY Ee _LEWEN 16-09~C-6123 _ ae BL.
EWL She, after she had mentioned that in addition to everything
else that was going on, in addition to she had made
references to bloodshed elsewhere. It was cause for
concern. .
EL Did it cause you to fear for the physical safety of
personnel at the Pennsylvania Soldiers’ and Sailors’ Home?
EW1 Yes, it did, absolutely.
EL Let's go back to Mr. Barry Blasic. PSSH accuses Ms. Lewen

of sexually harassing Mr. Blasic, What was Mr. Blasig's job
at the Pennsylvania Soldiers' and Sailors’ Home?

EWL LPN, Licensed Practical Nurse.

BL . Did Mr. Blasic and Ms. Lewen have cause to work together at
anytime? ; ;

EWL They did, .I couldn't speak to how many, how often they

worked together or how many times they crossed paths, but
yes, they did.

 

 

 

possibility - that they could have, would have been assigned
to work together at anytime?
EW1 Yes, it’s certainly possible.

EL T would like to ask you to define for the Referee what the
term hostile work environment means in relation to sexual
harassment claims?

EW1 A hostile work environment is like I mentioned earlier.
It's behavior towards someone that is just so pervasive and
repeated that it just creates a humiliating, intimidating
now threatening environment to that person to the point
where it's absolutely affecting their psychological being
and their ability to do their job,

EL There is one last question I want to ask you. I want to
clarify for the Referee because it'll become important at a
later point in time during the hearing the chain of command
involving Ms. Lewen. Ms. Lewen is an LPN, correct?

EW1 Correct.

EL Now, does she have a Supervisor?

EW] Correct, yes.

EL And who was her Supervisor?

EW1 I believe it was Ray Ham.

EL And Ray Ham, what's his position at the Pennsylvania

Soldiers' and Sailors' Home?
EWL Registered Nurse Supervisor.

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 18 of 68

NANCY E, LEWEN 16-09-~ -c~6123 . | ee
‘BL All right. Nothing further.
R Okay. .I just want to follow up briefly, Mx. Skinner. So

the policies that you've identified here for the record, how
are employees made aware of those policies?

EW Through the on-boarding process and through, during
orientation process and during (inaudible).

 

R * Can you tell me what that entails briefly?
EW The on-bearding process?
R Any of the processes that would be involved in them

reviewing the documents, the policies, signing off on Them,
" how does it work?

EWL Okay. They are signed off on electronically during the on-
boarding process before they're hired. They are reviewed
during orientation and they're signed off upon hire as well
and they're also reviewed annually during annual training.

 

 

progressive or does it depend on circumstances?

EW1 It is progressive, but it is also depending on
circumstances, If the circumstances warrant a discipline
outside a normal progression, then that's what we certainly

do,

R Do the policies state specifically, I haven't read them
obviously, that a disciplinary action up to and including

discharge upon first offense is permissible?

EW1 Yes, it does. Yes, it is. In the workplace violence policy
it does mention there is a zero tolerance policy in the
Commonwealth for workplace violence.

R Okay. Ms. Lewen, do you have any questions for Mr. Skinner?

Cc No, other than like the, this idea T wanted to clarity the
context of what that was.

R Okay. Do you want to ask him a question about that or do
you just want to wait and tell me yourself?

c I'll just wait and tell you myself.

R Okay. Attorney Bushinski, are you moving the admission of
the Employer Exhibits so far, -Exhibit El through E.,.

EL E9, I believe.:

R 4a 9?

EL Before I do that, ma'am, you had brought up a point that I

forgot to ask Mr. Skinner on.

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 19 of 68

NANCY EH, LEWEN 16-09-C-6123 17
R sure.

EL If I may just continue on my direct?

R Yes.

EL Mr. Skinner, I am going to show you what I have marked as

Employer's Exhibit #10. Can you identify this document for’
the record? Pass that (inaudible).

EW1 This is the employee sign-off of the Standards of Conduct
and the Work Rules after they're gone over with the employee
after they've been hired.

EL ' Now does that document, does that bear Nancy Lewen's name
‘ and signature?

EWL Yes, it does.

EL And the date that she signed it?

EW Yes, it does.

EL So is it fair to say that this document shows that Nancy

 

Lewen had. received the DMVA.Standa

   

 

 

EWL Yes, it does.

EL ,l’m showing you what I have marked as Employer's Exhibit
#11. Can you identify that document for the record, please?

EW1 This is the IT Resource Acceptable Use’ Policy User Agreement
that's signed off by the employee when they receive the
policy,

EL Does that document bear Ms. Lewen's signature?

EW1 Yes, it does.

EL And last i'm showing you what has been marked as Employer's

Exhibit #12, Can you identify what this document is for the
record, please? ‘

BW This is a list of the LSO or elearning web-based training
courses that the employee has taken and completed.

BL Now I noticed this doesn't provide any proof of any
signature or anything like that. Let me ask you this, [In
the course of your job as a Human Resources Analyst for the
Pennsylvania Soldiers' and Sailors' Home do you have access

. - to the electronic training records of employees?
EWl- Yes, I do. ‘
EL Is this Ms. Lewen's training record?

EW Yes, it is.

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 20 of 68

NANCY E. LEWEN 16-09-C-6123 i8

EL Now, do, does all training at the Pennsylvania Soldiers' and
Sailors' Home involve, you know, somehody signing off saying
I've had the training?

EWL Yes. Actually all training there is a sign off.
EL Okay. But what about this?
EW1 For this one it's electronic sign off, I guess. There is an

acknowledgment at the end of every course.

EL . Okay. I guess I should have phrased my question
differently... In this case this shows that Ms. Lewen had
training discrimination and sexual harassment prevention at
some point ln time. I think in October of 2014. [Is that

correct?
EWL Yes,
BL Now would she have actually signed a document saying that

she got that training or was this record, is this printout

what, the record of her having got the training?
If vou. look at the dinaudthie\. savs.1602 learning. aly ctisres

  

     
 

‘thé sign off at the end that you! ve soknovledged everything
it will not give you 100%. So you do have to click that to
get the 100%.

BL So if that 100% is not there, say it was just blank would |
that mean that the employee has not completed the training?

EW1 Correct, That means they did not sign, they did not click
the last button. ;

fh Thank you.

BW1 Um-hum,

BL Nothing further.

R Okay. Moving El through £12?

BL Yes, ma'am.

R Okay. Ms. Lewen, you have been provided copies of all the

Employer documents. El is the suspension letter. Do you
have any objection to that being entered today?
Cc No.

R k2 is the complete copy of the discharge letter, which was
partially in the file already. Do you have any objection to
that being entered today?

Cc No, I do not..

R Okay. Then we've dot I believe E3 through E9 were the
various policies. Any objection to any of those?

 

 
 

Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 21 of 68

NANCY E. LEWEN _ 16-09~c-6123 19
Cc No, IF don't.
R And £10, 11 and 12, the sign off acknowledgment forms of the

. policies and trainings. Any objection to those?
Cc No,

R Ei through £12 are entered without objection. All right.
Any other questions for Mr. Skinner, Attorney Bushinski?
BEL No, ma'am.

R Ms. Lewen?

EL No.

R Okay. You're next witness then, Attorney Bushinski?

EL Barry Blasic. :

R Okay.

EL Ma'am, before I begin my direct examination, Ms. Lewen and I

had-some discussions concerning the Facebook messages that

 

' the Facébook messages that passed between the two of them.
She had done this some time ago and she even numbered the
pages and also the lines on the document so that...

R Numbered lines?

“EL ...1t would be easy to refer to it. Anyway, as the Facebook
messages will appear in her case as well as mine we thought
that we would enter the Exhibit as a joint Exhibit. Is that
correct, Ms, Lewen?

Cc Yes,

EL And Ms. Lewen, I, has represented to me that these are all
Facebook messages. They are complete except for the fact
that she is not able to, was not able to provide me with
printouts of the various links or anything like that that
she sent to Mr. Blasic. And most of them are unimportant.

R Okay. .

EL But anyway, if Ms. Lewen has, agrees, I'd like, I would like
to mark this as a joint Exhibit and enter it into the
record,

R Okay. Why don't we then mark it, Ms. Lewen, that's
consistent with your...

Cc . Yes, um-huom, -

R Okay. So why don't we mark that then as B13/Ci for Claimant

i and Employer 13?
EL Okay.

 
 
   

 

 
  

Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 22 of 68

‘

NANCY E, LEWEN 16-09-C-6123 | 20

R And Ms. Lewen, this is, in fact, you have a copy for Ms.
Lewen, Attorney Bushinski? ‘

El I do.

R We'll give her just a second to take a look at that and make
sure that is the document that she had prepared and
provided.

EBL E13/Cl.

Cc I believe this is the document, but again, just like IT said

in the civil service (inaudible) hearing in the document
that I had sent to Mr. Bushinski certain things come out
highlighted and his copy in the record I highlighted...

R (inaudible).

c »..didn't come out highlighted,

R Okay. Do you...

Cc But as far as the content of it, I believe it, I mean I

ead..word-for-word...but believeth is.th

R . Okay. Actually do see some highlighting in the packet here.
It's just very Light, but you can see some.

Cc Oh, you can?

R Yes. For instance, I'm just looking through, If you look
at page 21 I can see some lines that are clearly...

Cc See, on mine that doesn't show.

R Okay. It just might be the quality of the photocopy for

‘ that.

Cc Possibly. (inaudible).

R If I look at your (inaudible)...

C Yeah, look at my page (inaudible).

R I can see the highlighting on my copy if you're satisfied
with that. So page 21, I see highlighted...

Cc Okay.

R ...lines two, three, four, six, seven, 12 through 16...

Cc Yeah.

R ree2deas

C Yes,

R »..24, 25, Okay. So I can see the highlighting.

Cc Okay.

R It's very light on my copy.

 

 
  

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 23 of 68

 

NANCY E, LEWEN 16-09-C-6123 , 2d

Cc For some reason my copy it doesn't come out highlighted, but
{inaudible},

R All right. So you want to move the admission of this

document as well then,’ Ms. Lewen?
Cc Yes, um-hum. .
!

R And Ms., Attorney Bushinski as well?

EL . Yes, ma'am.

R ‘All right. And no objections from either party then I
presume?

BL No.

Cc No.

R Okay. All right. 813, Claimant 1 is entered.

EL Just te go back to the issue of highlighting, the

highlighting was Ms. Lewen's highlighting. I'd ask actually
that you'd disregard the highlighting because, you know,
it 8. really. AK... important: But. Tim not realisycboo.evarad:

   
  

 

iy
cy

          
  

f
in her case will ‘point you to the, any important, ‘things

that she finds important.

R Okay,

c Can I interject something right now?

R Sure.

C The things that are highlighted is where I had told Mr.

Blasic when I had filed complaints with the Department of
Health and the state Attorney General's office regarding
elder abuse, And it was also some things that I had told
him about long-term care regulations.

R Okay.
Cc It is relevant in my opinion.
R Okay. That's something you can tell me during your

testimony and then the copy I have I can see the
highlighting so... .

c Okay.

R »«-I will consider or not consider it in my discretion as T
review the documents and issue my Decision.

Cc Okay.

R Okay. All right. Attorney Bushinski, go ahead when you're
ready.

EL Thank you. Mr. Blasic, will you state your name for the

record?

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 24 of 68

NANCY E. LEWEN 16-09-C~6123 22
EWS ° Yes, I'm Barry Blasic, B-A-R-R-Y, B-L-A-S-I-C.

EL And by whom are you employed?

EWS Commonwealth of Pennsylvania, Department of Military and

Veterans Affairs, Pennsylvania Soldiers' and Sailors' Home,
Erie, Pennsylvania.

EL What is your work address?

EW3 560 Hast 374 Street, Erie, PA, 16507.

EL _And what is your position at the Pennsylvania Soldiers! and
Sailors’! Home?

EW3 A Licensed Practical Nurse.

EL As a Licensed Practical Nurse for the Pennsylvania Soldiers'

and Sailors' Home have, you ever had occasion to work with
Nancy Lewen? , ‘
EW3 Yes.

 

How long had you known Ms. Lewen?

   

 

BL - And was that from, in September of 2014?
EW3 Yes,
EL All right. Let's talk about the sexual harassment case, you

know, that's at issue here. In 2015, did you and Nancy
Lewen begin to correspond using the social media entity
known as Facebook?

EWS Yes, we did,

EL Whose idea was it to start corresponding via Facebook?

EW3 Ms. Lewen's,

Ei ‘And what type of correspondence are we talking about here?
Are we talking about Facebook messages? _

EW3 Initially, it was just friend request and then public posts

and comments regarding those posts. But then it went on to
the private messages on Facebook Messenger,

EL Well, you've seen what the, you have before you what has
been marked as Employer's Exhibit 13, Claimant's Exhibit #1.

EW3 Yeah.

EL That is a record of the Facebook messages that passed
between you and Ms. Lewen.

EW3 Correct.

EL Now, have you had a chance to xeview them prior to the

hearing today?

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 25 of 68

NANCY E. LEWEN L6~03-C~6123 ; 23
EW3 Yes, I have.
EL And do you agree that those are the complete Facebook

messages that passed between you and Ms. Lewen, minus things
like links and stuff like that?
EW3 Yes, I do.

EL Let’s talk about the content of those Facebook messages. Do
those Facebook messages show that Ms, Lewen had importuned

you for dates?

EW3 Yes.

EL Specifically, tell the Referee specifically to what she was
asking you to do.

EW3 To go to the Cleveland Museum of Art. :

EL Did she provide you with any sexual, sexually suggéstive
references in the Pacebook posts?

EW3 Yes,

 

   

 

 
 

ar. oe nos ‘ ‘ Loe. lied del don ‘

EWS Primarily they would be posts or links for different - “sexual
positions from a Men! s Health link, Men! s Health magazine, I
believe,

. ; .
EL All right. I'm going to show you what I have marked as

Employer's Exhibit #14. Would you pass that up to the
Referee? Now we're talking about sexually suggestive links.
I would like to ask you,.well, first of all, let me ask you,
What is this document?

EW3 This shows excerpts of the Facebook messages that would
include images and some of the links, —

EL . Where did you get this? ;

EW3 I printed this off from my home computer, from my laptop.

EI: Did you aiter or change these images in any way when you
printed them cff?

EW3 °- Wo, I did not.

EL All right. I want to refer you as, when we're talking about

sexually suggestive links, I want to refer you to about the
fifth page from the back. Let me know if you're there,
EWS I have it, yes. ,

EL All right. Now we're, just we identify this for the record,
. this was an email from Nancy Lewen dated February 23*¢-at
7:23 a.m. Is that correct?
EW3 (inaudible) 7:19,

 

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 26 of 68

NANCY BE. LEWEN 16-09-C-6123 24

EL . 7:19 a.m. I'm going ta point.to the, for the Referee's
benefit to show exactly what, where the date and the time
was, I'm pointing up to the top part of the top right-hand
portion of the email and it's there, but it's very, very

faint.
R Okay.
BL Is that the, is that one of the emails that, — or Facebook
posts that Ms. Lewen had sent to you? :
EW3 Yes.
EL And is that one of the links that she had sent to you?
EW3 Yes.
EL And you opened that link?
EW3 No, I, it was, I received it just like, as it is here.
BL Sq it just appeared as is? You didn't have to do anything?
EW3 No, not at all.

 

 

cunnilingus on a female?

EW3 Yes.

EL All right. Going to the next page, this: is February 23*4,
7:23 a.m. Are you there?

EW3 Yas.

EL. And again, would yor state for the record what that link
shows?

EW3 Again, it shows Men's Health magazine link showing another

sexual position entitled lazy man.

R Which page is that?

EW3 The very next one after that (inaudible).

R Okay.

EL All right. One more.

R Oh, the, that's, okay. I see. I'm sorry. JI went back the
other -~ okay. .

EL Okay. Let's talk about one more and we'll move off the
subject, The next page shows a message dated February 23*¢
at 7:27 a.m.

EW3 Yes.

Bl And for the record, what does that show?

EWS Again, another Men's Health link with a sexual position

entitled the cat.

 

 
 

Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 27 of 68
NANCY EH. LEWEN 16-09-C-6123 ‘ 25
EL: Now did Ms. Lewen send you other types of links in the same
vein? '

EW3 Yes,

EL Many?

EW3 A few more. Probably at least three more;

EL _ Now did you welcome these sort of links?

EW3 No, I did not.

EL ' Did Ms. Lewen make. any professions that she, in her Facebook
messages that she loved you?

EW3 Yes, ‘she did,

BL Numerous professions of love?

EW3 Yes, numerous.

BL Now we won't try the Referee's patience and actually go ©
through each one. She is going to have the Exhibit and she

 

ou know, for.the Exhibits, So

ee

can and look for. herself,

       

   

 

  

 

professions of love to you was that sort of thing welcome to
you?

EW3 No, it was not.

EL Sometime in January of 2016, did you stop responding to Ms.
Lewen's Facebook messages?

EW3 Yes.

EL When did you do that, if you can remember?

EW3 I don't recall specifically. —

EL Was it early January of 2016?

EW3 Yes, I believe it was during the first week or so of January
2016,

EL Just so the Referee can is clear on this. From August of

2015 when you first started messaging Ms. Lewen on Facebook,
when you both started messaging each other to January of
2016, you responded to some of her Facebook messages?

EW3 Correct.

EL Now in January of 2016, there came a time when you stopped
. . responding?

EW3 Yes.

EL Explain to the Referee why you stopped responding to the

‘email or Facebook messages in January of 2016. ‘Tell her
what happened.

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 28 of 68

NANCY E. LEWEN 16-09-C-6123 ‘ 26

EW3 Primarily the reason.was that we had talked about this

Cleveland Museum of Art trip. I had talked to her regarding
the fact that I was not interested in having any kind of a
relationship at that time as I am going through a divorce
and tried to explain that to her and that again, I wasn't
looking for any type of relationship. After having said
that though we corresponded some more and she said that we
could go to the museum on a day trip as, purely as friends,
which I agreed te. And shortly after that she responded
that she was very happy or glad that I decided to go on a

 

 

 

  

 

date.

EL Okay. Had you actually decided that, in your mind were you.
agreeing to go on a date with Ms. Lewen?

EWS No, '

EL Did you give her any indication that you were going to go on
a date with Ms. Lewen?

EW3 No .

ie aie nae

Facebook messages? Is that correct?

EW3 Yes.

EL Did she continue to send messages to you?

EWS Yes.

EL And how many did she send, in general terms?

EW3 A lot.

EL Did these messages, did she continue to make professions of
love?

EWS Yes,

EL Did she continue to ask you to go on a date?

EW3 Yes,

EL Now, you never went on a date with Ms. Lewen?

EW3 No, ,

EL How did it feel, how did these make you feel that she kept

sending you messages asking you to go on a date and making
professions of love? :

 

EW3 Very uncomfortable. . .
BY, Now you worked with Ms. Lewen at some point in time, right?

EW3 Yes.

BL - And you both worked in the same facility?

EWS Yes.
 

Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 29 of 68

NANCY E, LEWEN 16-09-C~-6123 . 27

EL Did, at some point in time did you explain to Ms, Lewen that
these attentions were unwelconie?

EW3 Yes.

BL Tell us when that happened.

EW3 It happened at work one evening when she relieved me from my

shift. I tried to explain to her how I felt about it. I
tried to be diplomatic about it that we were not on the same
page and we were not interested in the same things as far as
relationship status. And I thought that that would be the

end of it.

KL Okay. After you had this meeting with her and you told her
this did she continue to send you Facebook messages?
EW3 Yes.

BL Were they in the same vein as far as being sexually
provocative, professions of love, things of that nature?

EW3 Yes

   

 

 

 

 
 

EL ‘' And did she ‘send you' 4 lot of ‘them?

EW3 Yes, she did.

EL Did this affect your ability to do your work in any way?
EW3 Yes, it did,

‘EL Tell the Referee how it affected your ability to work.

EW3 it caused me extreme bouts of anxiety, difficulty sleeping,

difficulty concentrating, concerns for my safety.

EL. Did you miss any work as a result of-her attentions?

EWS Yes, I did,

EL Did it cause you to wish, to want to avoid her at work?
EW3 ss Yes.
EL I want to refer you to'a specific message in Employer's

Exhibit 13, Claimant's Exhibit #1. If you would go to page
12, lines 16 to 27. Would you read that lines 16 to 27,
just the first five lines?

EWS I was stalking you this morning for about ten seconds on my
way out the door. OMG. Barry, that.was long enough you
sexy thing you, Honest to God, from the first time I aver
Saw you sick I have always thought that you have the most
sexiest sick volce I have ever heard in my entire life. If
you were my sweetheart I would have immediately had the,
that pressure cooker whipped out and some deliciously
healing homemade chicken noodle soyp right in your mouth
faster than your runny nose could have ran away hid from me.

 

 

 
 

Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 30 of 68

NANCY EF. LEWEN 16-09-C-6123 7 28

EL All right. Stop. How did that message make you feel? Were
you embarrassed by it?

EW3 Yes.

EL Did it make you feel any other way?

EW3 Uncomfortable. .

EL Do you consider that Nancy Lewen was sexally harassing you
. when she made this, sent this message to you?

EW3 Yes.

EL All right. Let's talk about the events of February 29°,

2016. On February 29** of 2016, did you block Nancy Lewen
from ‘sending you Facebook messages?
EW3 Yes, I did.

EL Now referring to Employer's Bxhibit 13, Claimant's Exhibit
#1, is that the very first message that's on page one?
Yes,.. it is.

 

EW3

 

 

 

  

 

 

- EL Why did you block Nancy Lewen from sending you Facebook

messages?

EW3 Because of the quantity and the frequency of the messages.
It was just a, it was frustrating and it was overwhelming.

EL How did you block her? Explain to the Referee how you
actually prevented her from sending you more Facebook
messages?

EW3 You can go into your settings on Facebook and select people

to block from contacting you.

EL How did Ms. Lewen react to you blocking her on Facebook? -

EW3 - The next day I received an email from Ms. Lewen indicating
that she was disappointed that I had blocked her on Facebook
and had written an email or penned a letter that she was

going to send to my estranged wife.

BL All right. I’m handing you what I have marked as Employer's

Exhibit #15, if you would pass the original up to the
Referee. Take a moment to look at that. Is that the email
that Nancy Lewen had. sent to you on March 18* of 20167

EW3 Yes, it is.

EL But that's the Facebook message, right?
EW3 No.
Bis So, she actually had your email address as well?

EWS Yas,

  
   

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 31 of 68

“NANCY E. GWEN 16~09-C~-6123 29

EL And your email address is, that is your personal email
address?

EW? Yes.

EL Okay. I just want to ask you just a few questions

concerning this particular email, At the time that all this »
was going on were you in the process of being divorced?

 

EW3 Yes.

EL Are you divorced now?

EW3 No, ,

EL ‘Some divorces are perfunctery things, some are not. Some -

are really highly contested, some are hostile, some have a
Lot of problems. Would you characterize, how would you
characterize your divorce for the Referee?

EW3 Difficult, not amicable at all.

EL Now Ms. Lewen's letter of, email of March 18t, 2016, that
‘she sent to your wife... Am I correct?

SEES

   
 
 

 

   

 

 

EL § And that letter is dated February 29th of 2016?

EW3 Yes.

EL The body of that letter is in the March 15* email?

EWS" Yes, .

EL Did your wife and Ms. Lewen, had they ever met?

EW3 No. . . :

EL Did your wife know Ms. Lewen in any way?

EW3 No. °

‘EL They weren't friends?

EWS No.

EL So Ms. Lewen just sent ‘this to your wife out of the blue?
EW3 Yes, :

EL, Let's talk about a couple things that's said in the email.

Second line of the email says if you feel the need to file
an official sexual harassment complaint against me I would
completely understand. Do you see that? .

EW3 Yes. ,

EL Now you, again, let me ask the question. Do you feel that
Ms. Lewen had sexually harassed you?
EW3 Yes.

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 32 of 68

NANCY E, LEWEN 16-09-C-6123 30

EL In the third paragraph Ms. Lewen states that by the time you
read this email it'll be too late to stop me from mailing a
letter to your ex-wife. Do you see that?

EW3 Yes, I do.

EL How do you feel about Nancy Lewen having sent a letter to
Mrs. Blasic when you were in the midst of a very unfriendly
divorce? ‘ ' -

EW3 I felt that it was extremely unnecessary and that, well,

‘frustrating, angry, intimidated.

EL Let me talk just one or two more things about this email
because, or this letter because the Referee has the letter
and she can read it in, at her leisure when making the
Decision. In the body of the letter, which is dated
February 29%, 2016 to Mrs. Blasic, to your wife, this is the
very day that you blocked Nancy Lewen on Facebook, she says
to him and I think it's in the fourth paragraph. He is
looking for casual sex with no strings attached. Excuse me,
but.there is something not quite ethical about a.dad usinga

 

        
 

 
   

‘whilé ma¥King Himself online for a booty call. Now she was
referring to the fact that you have pictures of your sons
posted on the, on a social media account, right?

eW3 ‘Yes.

EL How does it make you feel that she is saying that you were
using that to attract women to have sex with?

EW3 It irritates me.

BL She also goes on to state in the letter that she looked up

 

your address and your phone number and found out that your
wife Lives there and she says in the letter it took five
minutes of sleuthing on the Internet to learn that your
minor son is Gavin and your minor daughter's name is Ivy.
How does you, how does it feel, how did that make you feel
knowing that he (sic) was searching the Internet for such
personal information about you and your family?

EW3 Initially upset and then after thinking about it for a while
I became kind of distressed and I find it kind of scary.

EL Were you concerned for your family's personal safety?
EW3 Absolutely.

BL One more. In the next to the last paragraph Ms. Lewen
states to your wife that you don't, maybe he, meaning you,
doesn't care at this point if some rapist shows up at the
door and rapes you since he has primary custody anyway sa
the kids are safe. How do you feel about being
characterized in this manner?

 
 

Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 33 of 68

NANCY E, LEWEN 16-09-C-6123 . 31
EW3 Again, it's frustrating and it angers me. (inaudible).
EL What was Mrs. Blasic's reaction to this detter?

BW3 She was extremely upset.

EL Could you be a little bit more full in your answer?

EW3 She questioned me as to why I was providing her personal

information to somebody which I had not done that. And
again, this being, the relationship between my wife and I
with this divorce being kind of a, I don't know if hostile
is the accurate word, but it certainly is not amicable.
‘This did not help any of it at.ali. She was extremely,
extremely upset.

EL Now in the email to you Ms. Lewen says that she was sending
this letter to your wife. Am I right?

EW3 Yas.

BL I'm showing you what I have marked as Employer's Exhibit

#16 Can_ you iden

    

vhat this document is. for the reeord?:

number for the letter to my wife that she mentioned in the
previous email, This is from my work email.

HL Okay. And that's important. Now the from line says it's
from Nancy Lewen?

EW3 Yes,

EL . This is from her work email as well, is that not correct?

EW3 That is correct,

BL And that was a email from her work email to you stating that

the letter, this was the tracking number and that letter had
been delivered?

EW3 Yes.

R Attorney Bushinski, I appreciate the attempt to streamline
the process, but if you could ask less. leading questions,
please.

BL I will.

R Thank you.

EL I only have one more ‘uxhibit, ma'am.

R Okay. .

EL . Did you bring Ms, Lewen's actions to the attention of anyone

at the Pennsylvania Soldiers' and Sailors' Home?
EW3 I did. TI told a coworker,

 

  

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 34 of 68

NANCY E, LEWEN 16-09-C-6123 32

EL I'm showing you what I have marked as Employer's Exhibit
#17, Can you.identify that document for the record?

EW3 This is a statement that I made and includes some excerpts
of the Facebook Messenger messages that I provided to the

‘ Home.

EL Now they are not all Facebook messages though, right?

EWS Let's see here. It does also refer to the email and the
letter that she was sending to my wife.

EL. Well, is it faix to say that your language is in there as
well, explain to PSSH what had happened here?

EW3 . Yes,

HL Is this how you notified PSSH what was going on between you
and Ms. Lewen?

EW3 No, this is not.

BE How did you do that?

 

 

‘ , 2H Qe: Ll, tie Ct
letter that she was sending to my wife I shared it with a
coworker and that coworker took it to the administration,

BL But these are your words here?

BW3 Yes, This is a statement that I made and provided.

EL And who did you provide it to, if you remember?

EW3 Not specifically. JI would think that I provided this to HR.
EL HR, do you mean human resources?

EW3 Yes, I do. .

EL Would that be Mr. Skinner?

HW3 Yes.

BL All right. YZ have no further questions.

R All right. So I just want to follow up briefly, Mr. Blasic.

So when you received the email March 2°¢ on your work email
that included the tracking number to the letter to your ex,
ox your estranged wife, that's when you disclosed what was
going on to a coworker?
EW3 No, actually it was the same day that I received the email I
. Shared that with a coworker.

R The March 15* email?
EW3 Yes,

 

 
 

Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 35 of 68

NANCY £, LEWEN 16-09~C-6123 33

R Okay. And then the coworker went and reported it to
someone? ,

EWS - Yes.

R And then the Employer approached you to get information from
you about what had been happening?

EW3 Yes.

R Okay. And that's when you authored E17, provided them with
that information? .

EW3 Correct.

R Okay. All right. Ms. Lewen, do you have any questions for
Mr, Blasic?

c Yes, I do. The, I had never seen this in the civil service,
but I agree that this happened. Would you read on page..

R Okay. ‘You're referring to...

C ' These (inaudible).

 

 

 
   
 

BK rr BINPLOVOL. «+ :
c The ones that have the pictures that he provided...

Ro 14, .

C ...today. Yes. On this one that's dated 2/23, I belleve,.

the one that's under the sexual position, closed for
business. Do you see that one? Men's Health and it says
closed for business,

EW3 Yes.

C Could you read the paragraph above that beginning with the
' Ray? ,

EW3 Where it says Ray agreed?

om Yes, yes. Could you just read that?

EWS Ray agreed with me that going up the chain of command

pattern is his immediate Supervisor. Furthermore, Tim
Horvath's (phonetic) next step up is Barb Raymond. Nancy
Flanagan (phonetic) has no authority to advise Tim Horvath
to take urinals away from men on Unit C and no authority to
give any input at all on that unit. .

c Okay. I asked him to read that just for the sake of asking
you when you do look at these later on, could you please
read through Little things that I have written? Like don't
just think that I was sending him pictures of sexual
positions. If you could please read what I wrote.

R Okay... That's something you can just tell me about during
your testimony then. .

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 36 of 68

NANCY E. LEWEN 16~-09-C-6123 34

C Okay. All right, Barry, as far as your call offs, would
you say that your call offs frequency increased or decreased
after I began to message you on Facebook? Would...

EW3 After you began to message me on Facebook? I don't think
there was any change until, in my frequency of call offs
until, into January.

 

C And your, and in January your call offs increased or
decreased?

RWS (inaudible) there was an increase.

Cc ' After the custody hearing as well because I know, I
(inaudible) this might be leading you a bit.

R You can ask a leading question on cross-examination. “That's
okay.

Cc Okay. I know that prior to the custody when Jenny was being

- go vicious with you about fighting, you know, not allowing
you to see the kids and whatnot...

 

C Okay. Well, I won't go...

R Keep it...
c I won't go. All right.
R I, that's okay. I can assist Ms. Lewen in asking the

question. So f'll ask the question and then I'll follow up
with Ms. Lewen after the answer and see if I am getting at
what she was getting at. Let me ask a few questions, Mr.
Blasic. There was reference during your testimony that the
behavior or the conduct of Ms. Lewen impacted your
attendance at work in some way. Can you tell me about that?
How did it impact you? Did... .

EW3 I was already having some anxiety over what was going on
between us with the messages, the sexual content and again,
compounded by the issues of divorce, custody and the
upheaval that goes along with that. Excuse me. But after
taking the time to kind of go back over a lot of this
information that's included here and realizing it was a lot
more serious I think than I initially thought it was because
there, because of the sheer volume of the messages ‘that I
was receiving I really didn't read all of them. I didn't
give a lot of credence to them initially and I didn't pay a
lot of attention to them, And then I went back and started
to actually look at them and that was when I saw the
reference to the workplace violence issue and that was, that
caused me a great deal of anxiety at that time.

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 37 of 68

NANCY E. LEWEN 16+-09-C-6123 35
R . What was that? I'am not sure what you're referring to.
EW3 It was a message that Ms. Lewen had sent to me regarding. a

conversation and between her and two of the Supervisors
where she stated that she had been yelled at by one of the
Supervisors and admitted to a second Supervisor that she had
a previous diagnosis of PTSD and that sometimes when people
with PTSD are yelled at they might go out to their car and
get a gun and return and shoot someone.

 

R . This was in a-.Facebook message to you?

EW3 Yes,

Cc (inaudible).

EL 49,

Cc, 49,

Oa If I may direct your attention, Referee Fisher, page 49,

line five through 23,

 

And, for the record that's, joint. Exhibit Fi3.and..c

     

R Okay. So what happened after that then after you were
reviewing these messages and you saw that, Mr. Blasic, that
caused you said additional concern, what happened as far as
the impact on your work performance or your attendance, if

anything?
EW3 . After Ms. Lewen was suspended on that, I want, I believe it
was that same day. It would be March 274, °

R Okay.

EW3 That as I was proceeding through my day trying to do my work
I would be stopped by coworkers who were asking me, you
know, what's going on because they knew, everybody knew
there was a lot of rumors flying around and everything and
people were stopping me and asking me all sorts of
questions. It was'incredibly stressful. It was making it
difficult for me to get my work done. I, at that time, was
unable to concentrate on the things that I was trying to do
because of the frequent distractions. And on that day I had
to request to leave work early because of the anxiety and
the stress. And I had after that point probably, not 100%
sure if it was three or four call offs that were directly
related to anxiety for, I had applied for the FMLA, Family
Medical Leave Act, you know, for personal health reasons,
anxiety, et cetera and was given the approval from my family
doctor and you know, put in the paperwork for that. But
that was prior to this. But it was after that point after
the suspension that my anxiety increased dramatically.

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 38 of 68

NANCY HE, LEWEN 16-09~-C-6123 36

R / Okay. And so ft think as Ms. Lewen was trying to ask you thé
last question there. I think she was gatting at were you
having anxiety due to your own personal circumstances as
well with the impending divorce and custody issues?

EW3 Yes.

"R Okay. So it was kind of a combination of...

EW3 Yes.

R ; ...everything. Okay. Was that kind of the question you
were getting at, Ms. Lewen?

c Yes. \

R Okay. Any others?

Cc Yes, I have several more. Could you have talked to possibly

Ray, Scott, a Supervisor and had our schedules, you know,
like arranged so that we, we hardly saw each other anyway.
But do you think that you had to go to the extreme of having
me fired or do you think you could have had just had our
_sehedules

 

   

        

   
 
 

ai
- record, you know. He didn't have her fired and she is
testifying at this point.

R I'll sustain it. I don't think that Mr, Blasic can respond
to that question, :

Cc Okay.

R Another question? I, you know what I will though, the first

part of the question I think is appropriate, so T'ili.
rephrase it. With the understanding that you've already
testified, you never reported the conduct at all, Mr.
Blasic, Would it have been possible for you to go to Ray or
what was the other individual? ,

Cc Scott,

R Scott?

Cc A Supervisor in other words.

R A Supervisor with. your concerns-prior to the coworker
disclosing the issue.

EW3 I certainly could have,

Cc Okay. My next, questidn is would you tell me about the day

that you had on December the 25th on Unit B? Briefly. Do
, you remember that day?
EW3 — Yes.

C Could you just, was it, just say, was it a good day or a bad
day and how many nurses were on that unit that day?

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 39 of 68

NANCY E. LEWEN 16~-09-C-6123 37

EW3 There was one nurse on the unit that day.

C Which was?

EW3 For first shift and that was me.

Cc Okay. Was it a good day?

EW3 No, it was a very busy and hectic day.

C Okay, On page 47 then do you recall us having this Facebook
Messenger conversation about inadequate staffing and I tried
to explain to you how that works? .

EL I'm going to object again at this point, Referee Fisher. I
understand that Ms. Lewen is not an attorney, but this has
no relevance to an act of misconduct on the part of, on her >
part,

R All right. As far as the relevance of this, Ms. Lewen, I

 

EWS °

EL

wash...

understand that you're going to offer testimony when you
testify...

...that a number of your messages to Mr. Blasic may have
been work-related. And I don't know that the Employer is
disputing that at ail.

Right.

I want to focus on the reason that they have given for the
discharge, which were some of the other messages that they
feel were inappropriate. |
Okay. I could rephrase. Just in general without reading
all this because it was quite a few of them, but do you
agree or disagree that a lot of these Facebook messages were
about my complaint to the Department of Health, my complaint
to the state Attorney General's office and- about
regulations? Yes or no, do you agree that, or you can, we
can go through and read it if you'd like.

I would say no, I don't agree that a lot of them were,
Several of them were. There were many references to, but
out of, I'm not even sure how many messages that were here,
51 pages of messages and I know that roughly 25 of those ©
messages during that-:time frame were from me. You did make
references to the things that you're talking about, but I
wouldn't categorize it as the majority of. them by any means.

That's it,
Okay. Any redirect at all, Attorney Bushinski?

Ms. Lewen, I asked you a question about her making
complaints to the Department of Health and the Office of

‘Attorney General and she stated that she had mentioned

 

  

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 40 of 68

NANCY E. LEWEN . "  -46-09-c-6123 38

these, that she had made these complaints to you in these
messages, Is that correct?
EW3 Yes,

EL Okay. Let me ask you this. Did you report to anyone in
your chain of command that Ms. Lewen had made complaints to
the Department of Health or the Office of Attorney General?

 

BW3 . Wo, I did not,

BL Nothing further.

R Any other questions for Mr. Blasic, Ms. Lewen?_

-¢ No, that's it.

R Okay. Thank you. Your next witness, Attorney Bushinski,
EL All right. My last witness would be Barb Raymond.

R Oh, you know what. Axe you moving the admission of B14

through believe it was 17, Attorney Bushinski?

 

 

 

 

R Okay.

EL We'll put our admission into the record.

R ‘Okay. Ms. Lewen, you have copies, you've been’ provided
copies of B14, 15, 16 and 17, I think a couple of those are
actually already in the file and are duplicates, but in any

event do you have any objection to any of these being
entered today? ,

c No, I don’t.

RO B14 through 17 are entered. You can go ahead whenever
you're ready, Attorney Bushinski,

' BL _Matam, would you state your name for the record?

EW2 Barbara Raymond, R-A-~Y-M-O-N-D.

EL And by whom are you employed?

EW2 The Commonwealth of Pennsylvania, Pennsylvania Soldiers' and
Sailors' Home, Department of Military and Veterans Affairs
in Erie, Pennsylvania.

EL . What is your position at the Pennsylvania Soldiers' and
Sailors' Home?

EW2 I'm the Commandant of the Pennsylvania Soldiers’ and
Sailors' Home.

EL And well, when you say Commandant, for those of us who are

unfamiliar with military terms, can you explain in layman's
language what the Commandant is?

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 41 of 68

NANCY E. LEWEN 16-09~C~6123 39

EW2 Yes, absolutely. I'm the Administrator of the facility. I
supervise the entire campus of approximately 263 employees.
Our budget and all of our campus facilities and our, I am in

charge of their resident care for our 207 approximate
veterans and their spouses,

EL As the Commandant’ of the Pennsylvania Soldiers' and Sailors’
Home are you the person ultimately responsible for the
, disciplining of employees?

 

EW2 Yes, I am.

EL ‘In vegard to Ms. Nancy Lewen's case, she was fired on March
' 14th of 2016, right?

EW2 On or about that, correct, yes.

BL Now when you were making the decision to fire her did you

consider whether any form of lesser discipline like say a
suspension or a reprimand would have served the purpose of
disciplining her?

Yes, sir

  
  

  

 

 

      

And what was the reason why you did not go with a lesser
form of discipline other, rather than firing her?
EW2 I felt the grievous nature of the threats to Mr. Blasio and
really in my facility as a whole were such that Ms. Lewen.
needed to be terminated for the acts that were going on.

EL Okay. You've heard Ms. Lewen's questions to Mr. Blasic
about the Department of Health and the Office of Attorney
General. Ms, Lewen had stated that she had made complaints
to the Department of Health and the Office of Attorney
General. So, had you been aware that -she had made
complaints to the Department of Health or the Office of

‘Attorney General prior to firing her on March 14th of 2016?

BW2 No, we did not know that until after, And we actually found
out, I found out after by Ms. Lewen's verbal communication
with you in an email that you, Mr. Bushinski sent to ma.

BL So is it fair to say that her.complaints to Department of -
, Health and Office of Attorney General were not a factor in
your decision to terminate her?

EW2 That is correct,

EL Nothing further.

R Okay. Ms, Lewen, do you have any questions for Ms. Raymond?
Cc Not at ail,

R Okay. Anything else at all from the Employer, Attorney

Bushinski?

 
  
 

Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 42 of 68

NANCY E. LEWEN 16~09-C-6123 40
EL No, ma'am.
R Okay. All right. Is everyone good to just continue on with

Ms. Lewen's testimony? Does anybody need a brief recess
before we begin with that?

EL I do not,

R Ms, Lewen?

c No, I can continue on,

R All right. Then let's go ahead and move to the Claimant's

testimony. Ms. Lewen, you've heard the Employer's testimony
about what happened here. Go ahead and teli me from your
perspective what happened.

c { believe that I was very kind to Mr, Blasic when he was
going through his divorce, a very messy divorce with a very
nasty ex-wife. I tried my best to raise his self-esteem
because he definitely needed it. She had emasculated him.
And I think that the Employer is using Mr. Blasic as a pawn

inoan.ack..of. retaliation to fire..me.becau

  

Health and to the state Attorney General's office. As far
as the gun goes, what I had said was my daughter works with
state rep, Pat Harkins' wife, Michelle Harkins. Off the
record last fall she had told me that there was such a
history of administrative (inaudibie)...

EL Objection,

R (inaudible) statement. Is it, what, on what grourids is...
BG Hearsay. ‘

R All right. I have to hear the statement first and then I'1l

rule. So go ahead and make the, give your testimony, Ms.
Lewen, and then pause so I can rule.

C Okay. What I have said several times including at the PDC

. meeting was that I had a history of advocating against

violence, against domestic violence, against bullying,
against violence in general. I had said that with that
culture of administrative bullying one of these days
somebody, not me, I have never threatened to go outside my
vehicle and get a gun, ever did I threaten to go out and get
a vehicle, get a gun out of my vehicle. What I said was one
of these days they're going to bully the wrong person and
that person will go out to their vehicle, get a gun and come
in and shoot people. That's what happens. People go
postal.

R Okay. Hang on one second. Still have the hearsay
objection, Attorney Bushinski?

 

 
  

 
 

Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 43 of 68

NANCY E, LEWEN 16~09~C-6123 41

EL Well, she rephrased her question and it doesn't exist
anymore, so,

R Okay. Right. So withdrawn?

El Right.

R Okay. Thank you. Go ahead, Ms. Lewen.

C So as far as that, that's where I was. coming at with the gun

threat, Other than that I would just like to submit as
evidence my performance reviews and my attendance record. [f
have two different performance reviews. I guess like I,
maybe I have them stapled together or maybe I didn't bring
that along. Oh, here is the other one.

R Are these your most two recent EPRs?
Cc Yes. Yeah, it's the two, only ones that I've ever had
there,

Okay.
Here is a. copy:

Ro: Do yoti ‘Have a Gopy for Attorney Bushinski as well?

C Yes, I do.

R Great if you'd pass a copy to me and a copy to him as well,
Cc Okay. ‘There is one for you.

R Thank you.

Cc Here is one for you. Here is one, this is from 3/27/15 to

6/30/15. That other one was from 9/29/14 to 3/27/15.

R Okay. So I will mark these, well, more recent one, the
March 27 through June 30, 2015 as Claimant's 2 and the
September 29, 2014 through March 27, 2015 as Claimant's 3.
And copies have, been passed over to Attorney Bushinski.
Okay.

Cc And we don't have to read them now or anything. Just when

you're reviewing the case if you would just read my
performance evaluations. And then I also have my attendance
record. And on here I've made little handwritten notes
because some of these days that I had taken off it was
because I was told to take, I had accummlated too much time
and they told me to take off, holiday, personal days, stuff
like that. But I've actually only called off sick three
times and I'm just, because I'm just explaining that's what
the handwritten...

R Okay. So this is your handwriting on this printout?
c Yes.

 

 
   
 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 44 of 68

NANCY E. LEWEN ‘ 16-09~C-6123 42

R

   

El

Okay. We'll mark this attendance printout as Claimant's 4,
And Attorney Bushinski has been passed a copy of that as
well.

Okay. I also have two references from my. previous job.

This was not long-term care. This was in home care
(inaudible) services. I have the letter of reference from
the, my previous Supervisor and then a letter of reference
from the father'of the little boy whe I cared for. He was a
little (inaudible) patient. Like I said, it was totally not
long-term care, but it was, it's, that's from the father.
And then this is from my direct Supervisor.

Okay. We'll mark the letter from the father as Claimant's 5
and the recommendation from the Supervisor as Claimant 6.
Attorney Bushinski, you've got copies of both there.

I do, ma'am.

Okay.
Now this isn't a good copy, but this is also what I received

fr mpany. .. It was when I received the employee f

 

 
 

Okay. We'll mark the certificate as Claimant's 7. Attorney
Bushinski has been passed a copy of that as well.

I think that's it as far as any testimony. I just wanted to
make that very clear about the gun that I never, ever, in
fact, I even have history of, as far as going against
violence, I once filed a U,S. District Court (inaudible)
just for the whole purpdse of bringing an active (inaudible)
violence to the attention-of the District Attorney Jack
Denari. I go to the extreme when it comes to advocating
against violence because I am an overcomer of domestic
violence years ago. That's where the PTSD diagnosis comes
from. I was a military wife overseas in a very violent
marriage and that's where that comes from. And I never,
aver threatened to bring a gun to that facility. I
advocated against bullying, administrative bullying. That's
where that comes from.

All right. Anything else at all, Ms. Lewen?
No. .

Okay, Attorney Bushinski, Claimant's 2 and Claimant's 3,
the BPRS ; any objections?

Yes, ma'am, I do. I mean I don't really want to be
difficult for Ms. Lewen here. I understand that she is not
an attorney and though all this has to be very distressing
for her, you know, to do this. But the fact of the matter
-is the Employee Performance Reviews don't really have
anything te do with this case. We're not, we didn't

 

   

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 45 of 68

NANCY E. LEWEN 16-09-C-6123 43

terminate her because she was doing her job poorly. We're
not saying that at all. So I can't see how this could
possibly be relevant to the, to this particular case.

R Okay. As far as the relevance objection, I understand the
objection. I'm going to allow the documents, overrule the
objection and afford them the weight I deem appropriate in
issuing my Decision. Claimant's 4, the Attendance...

EL Same objection, ma'am. Again, I don't mean to be difficult ©
and I understand. I'm sympathetic to Ms. Lewen that she
doesn't do this or anything like that, but it's really, it's
just not relevant.

R Okay. And what about Claimant's 5, 6 and 7, the letters of
: reference or recommendation and the certificate?

EL Again, ma'am, the same objection,

R Okay. I am going to note the objection to all Claimant

documents, overrule. I'll allow the documents and give them
weight..T. deem appropriate. in_iss,

 

subinit this.” This was a letter from Mr. Bushinski dated May
Lot and in it I had requested to receive a statistical
analysis printout of all of the nurses' computer usage, you
know, they were saying inappropriate technology usage. © And
I wanted to have.a graph of some sort showing my usage
compared. to the other nurses and he denied that. And then
in here somewhere it does say we want you to know that no
one, something in the lines of you are the only one that's
ever been disciplined for this. Somewhere it says that. I
wish I would have highlighted, but somewhere in here it says
that. it says you were the only one who has ever been...

R Okay. I can review the documentation,

c Okay. If you would?

R Sure. We'll mark this...

El That's C8?

R ...Claimant's 8, And Ms. Lewen has passed a copy to
Attorney Bushinski. Any objections to that one?

BL No, Actually that's, I agree that's relevant.

R All xight. Claimant's 8 is entered. Claimant's 2 through 7

are also entered with the Employer objection noted for the
record. Okay. Any further testimony or evidence, Ms.
. Lewen? .
Cc You know what? Yeah, I am going to go, I wasn't going to do
this, but I will. After we had gotten our annual survey
last year and we had 11 deficiencies the plan of correction

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 46 of 68

 

 

 

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 47 of 68

NANCY EH. LEWEN 16-09-C-6123 44

by the administration was to educate and discipline all of
the nurses. And what they. tried to accuse me of was neglect
of duty, which is a very serious offense. And I replied
with the statement saying how actually this contributory
neglect on the part of the facility because the night in
question I didn't usually even work on that unit.

R Hang on for one second.

Cc Okay.

R What are you talking about here?

C . With the evidence to support my claim of retaliation, fi

think that they considered me to be a troublemaker and they
needed to get rid of me, So again, like I said, they used
Mc. Blasic as a pawn in this situation. They, you know,
took the few Facebook messages, manipulated them, took them
out of context and bam, all of a sudden I'm accused of
workplace violence. What I'm saying is this is when, you
know, we got cited, We got a lot of deficiencies and...

 

    

 

 

 

 

sane

This was a statement that 1, this was the discipline

 

that

we, all the nurses were disciplined. ’

R And when? What's the date on that?

Cc It says December 14th,

R Of 2015?

Cc Um-hum.

R Yes?

C Following...

R Is that a yes for the record?

Cc ‘Yes. It was following this, we had gotten cited by the
Department of...

R Okay.’ I don't want to go too far down this road, Ms. Lewen,

c ' Okay.

R I understand that your position is that...

Cc We, you know what? I would...

R .., {inaudible}.

Cc (inaudible).

R _ But I don't need to go into too much...

Cc . Okay.

R ..,to the underlying allegations.
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 48 of 68

NANCY E, LEWEN- ’ 16-09-C-6123 45

C I don't, I won’t even go there then. That's, I wasn't going
to (inaudible). :

R Let's go to your right to offer the evidence if you'd like
to, but I just don't want to go too...

c All right. I won't, Okay, .

R I do need to focus on the reasons that the Employer has
given for the discharge.

Cc Okay.

R If you believe that the discharge was retaliatory, I think

you've made that clear on the record, If you have evidence
that you want to offer for the record I'll take it, but I
don't want to get into too much detail as far as that.

Cc I'll submit this if Mr. Bushinski doesn't object. Bo you
object?
R — Well... -

L_haven't. seen it, vet...

 

 

      

R Ail right. So this is the, what is, this is the discipline
action that was given to the nurses in December following?’

Cc Following this complaint from, the Department of Health had
come in and given us a lot of -- oh, wait, no, that was

following the November, that, I take that back. This is
from when I filed this. They, this, it was following this

 

one,

R Okay. So you: had contacted the Department of State and...

C No, they came in for their annual survey.

R The annual inspection...

Cc Yes, that was their routine annual survey. They came in,

R Okay. But what's this next document that you just handed
me. Is it the result of their instruction?

c . That was the result, right. And then...

R So this is their document?

c Right.

R Okay. So I am going to mark the Disciplinary Action Request

as, think is Claimant's 9. And that includes, this, the
second two pages of that, I'm sorry, the last two pages of
that document there, is that your written statement then?

C Yes. But I had said that I didn't feel that I was guilty of
neglect of duty. I felt that it was contributory in fact on
the part of the facility.

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 49 of 68

NANCY E, LEWEN 16-09-C-6123 46

R Okay. And then £'11 mark the result.of the inspection from
the state as Claimant's 10. Attorney Bushinski, you've got
both of those. And you're offering these solely for the
purpose of your allegation that this was a retaliatory
discharge for your statement here on your other complaint?

c Yes. it's, I think, like I said, I think they sort of

branded me a troublemaker after, at beginning. This was the
deficient, we got four more deficiencies qn the complaint
that I filed with the Department of Health.

R _ Now you're handing me another document, This is a different
"

Cc Yes, that's a different one.

R What's this? "

Cc That's following the complaint that I had made to the...

R Okay. So you filed a complaint when?

In,.early. December.

 

   
 

 

 

R “And thén this is the result of their investigation “following
your complaints? .

C Right.

R All right. We'll mark this one as Claimant's 11. And why

is it that you feel that they knew you were the one that
filed the complaint? Is that all... ~
Cc Because the Facebook message, I believe that Mr. Blasic
turned in, I believe, I, he sits there and he says he didn't
tell them. I think (inaudible}. I think he had a high
call-off rate. He saved his own skin by telling them that I
‘had made these reports. I think that he was just bailing
his own self out with this, pinning it on me, you know.
That's my own opinion.

 

R Okay. Attorney Bushinski, you've got Claimant's 9, 10 and >
ii,
EL Yes, and I understand the purpose that she is, you know,

submitting these documents to prove that or in support of
her claim that, retaliation, so I cannot have any objection

on it.

R Okay. I'll allow Claimant's 9 through 11, They are entered
without objection. Anything else, Ms. Lewen?

Cc No, I don't think sc.

R Okay. Cross?

BL Before I cross, ma'am, I just have one procedural question.

Will you be allowed me to make a closing statement?
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 50 of 68

NANCY E. LEWEN , 16-09-C-6123 a7
“R Depends on how much time we have ‘left.

EL Okay. I kind of (inaudible).

R  " Most likely. .

EL Okay. Thank you. And I'll try to keep everything brief.
R Okay. :

aL Okay. Ms. Lewen, you said that you were being kind to Mr.

Blasic because he was going through a very messy, nasty
divorce. Is that true?

c Yes, it is.

EL You have to answer so that the, that...
Cc Yes,

R Rather than nodding.

Cc Okay. Yas.

  
  

Let's talk about your kindness to M

2 aT CIES
you wrote to Mr. Blasic's wife on March the 18¢ or I'm sorry,
on February 29* of...

 

 

 

LC Yes,

EL ...2016, Excuse me, whenever I can find my copy.

c I know. There's so much stuff,

EL Too much stuff on here,

c Okay. It'd B15, it's Exhibit B15.

EL Okay. You're 50 years old, right?‘

Cc Yes,

EL And you've been married and divorced now yourself three
times.

Cc Io sure have.

EL Okay. So when you were being kind to Mr. Blasic were you
being kind to him when you sent him this email of March 15¢

' of 2016?
Cc I believe that I was being, gosh, what adjective do I want

to use? I was thinking protectively for his wife. I had
told Barry, I had given Barry the online dating sites and I
said be careful. Don't put any personal information because
they're sickos on there, you know, there's men who pose as
women, child predators, you know. Just be careful. And...

EL So you were doing this out of kindness to Mrs. (sic)
Blasic's wife?

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 51 of 68

NANCY E, LEWEN 16-09-C-6123 4g

C

EL.

 

EL

KL

BL

EG

EL

EL

EL

I was doing, I wrote this letter to her for her safety
because I didn't bring the, remember I gave you the, as
evidence in the civil service hearing I gave his profile to
you that showed where he clearly had his name and his email
address where if you just took those two pieces of
information and knew that he lived in Erie, you could find -
out his address, work, you know, the marital home,
everything. And if you just put that in you can find out
he's got a téenage daughter. He's got a son, probably a
single woman living there all alone. I was looking out for
her safety. I don't care, I don't, I’m a victim of adultery
in my first marriage. I know how adultery hurts. But at
the same token, and I know how nasty that woman was to him.
I realize that. By the same token, she is still a human
being, It's still the mother of his children and I was
concerned that he was jeopardizing her safety. And that's
why I wrote the letter.

Well, this was all written to her out of kindness and for
. KON cern for. her sa :

uso eae
OE Wa S GOL

   

Okay. Well, you know, the timing thing has me a little bit
. Suspicious of what you just said, Ms. Lewen. Okay. This
letter that you wrote was written on February 29th of 2016.
Is that not correct?

Yes, it is.

And that was after Mr. Blasic had blocked you on Facebook?
Right.

Now for a period from August of 2015 through February 29% of
2016, you had been pursuing Mr. Blasic on Facebook. You had
been sending him.messages that had romantic overtures and
you said that you loved him. Is that correct?

Yes, um-~hun.

You had sent him sexually suggestive websites.
Yes.

Is that correct?
Yes, it is.

You had asked him on dates?.
Yes, I did.

And he never accepted your dates?

Well, he didn't accept the word date. He did agree to go
with me, but as long as it wasn't a date. He agreed to go
with me to the Cleveland Museum of Art as long as it wasn't

 
 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 52 of 68

WANCY E. LEWEN 16-09~C~6123 49

EL

EL

  

EL

a date, as long as it, we were just going, but not actually —
on a date. .

Okay. So he never, it's fair to say then that. he never
responded to your romantic overtures at all?
No, he did not.

Okay. Now he actually Sat down and told you back in January
of 2016 that he wasn't interested in a romantic relationship
with you, correct?

Correct,

But still you persisted.
Yes, I did.

You still sent him Facebook messages,
Yes, I did.

You still asked him out on dates. after that,
Yes, I did.

   

‘ You sent ‘him séxually suggestive sites.
Yes, I did.

You did all of that even though he told you he just plain
wasn't interested.
Yes,

Now on February 29t though he did- something more, He
stopped you from corresponding with him on Facebook,
correct?

Correct.

This made you angry.

It made me concerned that he didn't take my, rather than
just do what I suggested to him he blocked me. It's like
kill the messenger. I was trying to tell him he needed to
Look out for her safety regardless of what she did to him
and he, and he killed the messenger.

Are you telling me or...
I wasn't, I was about as angry as Jesus when Jesus cleansed

the temple in the Bible. I was angry like that.

Okay.
But angry isn't the same thing as violence.

Oh, I understand that, Ms. Lewen. Okay. You were angry.
Yes.

 

  

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 53 of 68

NANCY E. LEWEN 16~09-C~6123 50

EL And in the spirit of anger you wrote this letter to Mrs.
Blasic. ;

c In a spirit of anger and protection to let her he aware of

how he was exposing her like that.

BL Well, you know, the freezing of your letter and your email
is the thing that makes me kind of skeptical about what
you're saying here. You're a pretty good writer I noticed.

c Yes,
EL Yeah, you write a lot,
Cc Yeah,
EL You have a good command of the English language. I will
give you that.
C Thank you.
_ EL Now when you wrote these words you didn't make mistakes in

your choice of words .

 

EL Oh, I'm sire I'll mention it, Okay. So let's see. You
"agree that you sexually harassed him. If you feel the need
to file an official sexual harassment complaint against me I
would completely understand. You knew that you were .
sexually harassing him.

Cc I was being sarcastic with that.
EL - Your...
Cc And if you read the next sentence somewhere where, what did

I say right after that? I don't have it highlighted like
you do, but what did it say right after that?

BL Well..
c I'm...
EL -did you say the:words if you feel the need to file an

official sexual harassment complaint against me I would
completely understand?

C I’did say that and I was, I meant I sarcastically because

_then the next sentence I said was I'm quite certain that if

you just wanted to complain unofficially about me you could
talk to Ray about ‘it and he would be willing to unofficially
fix the schedule so that our paths would never cross. He
sort of owes me a favor anyway.

EL Well, here is where I have a problem with this, Ms. Lewen.
Okay. I think that you did this out a spirit of
vindictiveness. Let's take a look at some of your other
words, These are words in your writing, By the time you

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 54 of 68

NANCY E. LEWEN 16~-09-C-6123 51

read this email it will be too late to stop me from mailing
a letter to your ex-wife expressing my concern for her
safety. You wrote those words, right?

c Yes, I did.

EG Now you just got done telling me that maybe Barry could have
handled things in a different way by going to his
Supervisor. Did you have to send this letter to Mrs.

Blasic?
Cc And...
EL Could you have handled it a different way?
Cc You know, in hindsight, you're correct. I could have given

it a day or whatever. I was, I did feel a sense of urgency
for her safety.

Bs Um~hum. .
Cc But I could have, I admit, I could have given it a few days

to let him handle it himself,

     
 

 

. EL This kind of thing happens to you a lot. You did the same
‘thing, you sent the same kind of letter to Matt Lawrence
(phonetic) last year in the year 2015,

Cc It'was not the same. In that situation I was briefly, I.
dated Matt and we barely knew each other and the man is
asking me 1f I would take his three teenage daughters bra
shopping because his ex-wife was supposedly so incompetent
that she couldn't take his daughters bra shopping. So I did
write a letter to her and say, you know, you need to be
aware of the fact that your ex-husband is on the Internet
barely, you know, we hadn't even seen each other in person
yet and he is asking a strange woman who may have actually
been a man,’ he is asking a strange woman to take his
daughters bra shopping. And I felt his ex-wife needed to be
aware of that. It's their mother.

 

EL Okay. Ms. Lewen, I'd like you to refer to Employer's
Exhibit 13, Claimant's Exhibit #1, page five. On February
27, 2016, line 15, one thing I did do last year was sternly
lecture Matt and almost kicked his ass for telling too much
about his teenage daughters to strange women on the Internet
and then you continue on. I, line 21, I knew when I wrote
the letter that it would piss Matt off, but by the same
token I do notice that he no longer mentions his kids'
genders and ages on his online dating profile. So you sent
a similar letter to another guy. _

Cc fo his wife, yes, um-hum.

EL Okay. So to the wife, another guy?
c Right. .

 
 

Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 55 of 68

NANCY E. LEWEN 16-09-C~6123 52

EL Okay. Let's go back to the same page, line 11. Every time
I hear this song I have a fond memory of Matt and the look I
can imagine he had on his face two months later when he got
a copy in the email of the letter I sent to his wife on
behalf of his daughters who I never met.

C Right.
EL You did the same thing to another guy last year.
C I did. I admit to it. I did. And I really honestly I

could care less if it pissed Matt off. He needed put in his
place. And when I said kick his ass I didn't mean that I
was going to actually commit physical violence against Matt
Lawrence. It was figuratively.

EL So you're the ultimate arbiter in who gets these letters.
You didn't know Matt’s wife, but you sent her a letter.
You've been sending her all sorts cf nasty stuff.

C Tt _ wasn't nasty at all. It was a letter of concern for her

 

EL W611, you sent this letter to Jennifer Blasic. You didn't
know Jennifer Blasic, .

Cc I knew of her, but I didn't actually know...

EL That's right. You knew of her, but you had never met her.

Cc No.

EL You were never friends with her.

Cc No.

EL Now you are 50-years-old and you've been married and
divorced three times.

¢ Right.

BL Were those experiences pleasant for you getting divorced?

Cc Rach one was different,

EL Were they pleasant? °

c Each in their own way, no, none of them were pleasant.

EL Okay. Do you think that it was a pleasant experience for

this woman, Barry Blasic's wife, Jennifer Blasic, to get a
ietter clear out of the blue from some woman she never met,
never knew and saying these things in there?

Cc I doubt that it was pleasant for her.

EL It had to be unpleasant,
C Right.

 
 

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 56 of 68

NANCY. HE. LEWEN 16-09-C~6123 53

EL And you had te know that when you wrote that letter. You're
not dumb. You're ‘experienced,

Cc I (inaudible) well, I guess I haven't mentioned I suspected

that because of my kindness that I was demonstrating to
Barry not just in the messages, but publicly on Facebook If
did suspect that she was, she had committed adultery and...

EL, You don't know that.

me Well, supposedly. According to Barry, I don't think, you're
right, I don't know that. According to Barry...

BL But even if she committed adultery does that give you the
right to send her a letter like this?

Cc Well, what I'm saying is I can imagine she might have been

extremely angry because of the fact that I think she was
suspecting that Barry and I were committing adultery.

EL Um-hum. You understood that when you wrote this.that this
thing was wrong to send.

    

-EL’  ° Okay. let's talk about this statement here. This is. the,
in the second paragraph of your letter to Mrs. Blasic. I
have read and understand the Pennsylvania criminal statute
involving harassment and stalking, 18 Pa. CSA...

C " Right.

EL 2.2709,

c Right.

EL Who starts out a letter like that?

Cc Someone who might think that a man might turn around and
accuse me of harassing him by sending a letter to his ex-
wife.

EL Or possibly an ex-wife?

Cc Well, yeah, possibly an ex-wife.

EL Nobody starts a letter like that unless they figure they're

_ treading (inaudible) close...

Cc I...

EL ...to a criminal act, .

C No, I don't think it was treading, I think it was sensitive

ground. I donft think it was a, that I felt like I was, I
was letting them know that I, this is not, this, it doesn't
fall under the definition of harassment.

 

BL Um-hum. Okay. ‘In your, now, you! re a wordsmith. You say
to Mrs. Blasic in other words he is looking for casual sex

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 57 of 68

NANCY E. LEWEN 16~09-C-6123 . 54

with no strings attached. Excuse me, but there is something

not quite ethical. about a man using a couple of teenage boys

while marking himself online for a booty call. Now Mrs.

Blasic at the time was going through a very nasty divorce

with her husband. Still is going on from what I understand.
c Right.

EL It's not an amicable divorce. How do you think that this
made her feel coming from a woman that she has never met,
saying that her husband or her estranged husband is putting
this kind of thing out online simply for the purpose of
getting sex?

C I would hope that it would make her feel concern for her
children because prior to that point, honestly, (inaudible)
the comments that Barry's dad made on Facebook, I don't
think the woman cared too much about her children. And I
would hope that maybe she would have a little bit more
concern for her children at this point.

 
  

asic, in you.
‘Hére is the thing that gets ‘me, too, about this letter.
Okay. You spent a lot of time on this thing preparing this
thing. It took five minutes of sleuthing on the Internet to
learn that your minor son is Gavin and your minor daughter's
name is Ivy. I even found a public picture of ivy from Go
Erie from when she was a cute little blond eight-year-old.

I also found many public pictures of you, some of which
could be construed as sexually provocative to a rapist.

C Right.
EBL You said that to terrorize her.
Cc No, I didn't. I said that out, as long as she doesn't, she

shouldn't put those type of pictures online publicly
accessible. She is asking for it. I'm sorry.

EL She's asking for it.
C Yes, she is,
aL You're the person that makes the'decision that this woman is

asking for it for putting pictures of herself online, which
probably just about everybody in this room has done?

Cc Afterwards she removed the picture, so apparently she took
it to heart, And afterwards, Barry changed his Plenty of
Fish profile, so apparently he took it to heart, too.

EL Maybe she removed her pictures because she was afraid of you
cyber stalking her some more, Isn't that a possibility?
C It, I guess it's a remote possibility that she was afraid of

me.

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 58 of 68

NANCY E. LEWEN 16-09~-C-6123 . 55

EL Okay. I think you will agree that these are not the type of
men who yoy would appreciate showing up in your bedroom in
the middle of the night to have forced sex with you or your
daughter having been led there by your ex-husband's
cheapness and stupidity with online dating. That's your
statement. Those are your words. ,

C Right.

EL Now are you telling me with a woman with your experience,
three divorces yourself, 50-years-old with your command of
English language that you had not sent, that you had made
those statements just out of concern for her safety? I
submit that you did that to terrorize her and to kick over

 

the...
C Ne.
EL -hornets!' nest in this divorce. |
Cc No, I didn't. ‘TI did it because I was concerned for her

 

 

 

 

S
reatening arry about like counter, is it called
counter alleging adultery? It's, that affects the alimony.
‘decision in Pennsylvania divorces and she saw how kind I was
public, many people saw how kind I was to him on Facebook
publicly of some of our notions at work, our, a couple of
the guys that live in the personal care unit. They all saw

. how kind I was to him on Facebook publicly. His parents saw
it.

BL Ms. Lewen, when this is all done the Referee is going to
look at this letter and she is going to look at all the
other testimony and then it's going to be for her to decide
whether you did this out of kindness for Mr, Blasic or as I
contend that you did this out of spite and revenge because
he blocked you and will not have a relationship with you.
Let's talk about the gun. You said you.had a history of
advocating against violence and that you had even filed a
district court case concerning violence against somebody.

c Right.

EL Is that your case against Edinboro State University?

c Yes, it is, And Chief Thomas Nelson, now retired.

BL And during, in that case was not the facts of that case that
you had a gun at Edinboro...

Cc Yes. Yes. I...

EL het me finish my question.

Cc Okay. Is the facts of the case not that you had a gun at

Edinboro University and that the authorities at Edinboro

 

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 59 of 68

NANCY EH. LEWEN 16-09-C-6123 . 56

EL

University confiscated that gun from you and actually had
you leave Edinboro...
Yes,

.. University because of ‘that?

Yes, What had happened there, that was when I was going
through my second divorce. I had gone to grad school. I
had attempted to go to grad school and I have a .22 target
shooting revolver in my possession that I had had for 15
years. And I had purchased it in Denton, Texas. It was not
registered. It's not required to be registered, at cetera,
So I showed up. I had driven from Texas to Pennsylvania,
left my husband that XI still loved, but he was an alcoholic.
I left him in Texas, went to grad school. And I had
contacted, I asked, there was another student there who was
an expert on guns and whatnot, I still had to get my room,
I had to, I was in a rental car. I had to get my room, my
books. I had so, you know, figure out (inaudible) my class
schedule, everything for grad school, I had a lot on my.

 

' going
living inthe doxms. I know I can't store it safely in the
dorms. His name was Storm Fox (phonetic) and he is deceased
now. He died in a car accident a few years ago, but he
said, sure, I will. So he found out for me. And an
officer, can't think of what his name was, but an officer
showed up at my dorm room and he said I understand that you
have a gun in your possession that you would like to keep
safe. And I said yes, I do, thank you, you know. So I had
bullets also, a gun and builets separate in proper storage:
and, you know. So anyway, we go to the police, the campus
police office and he gave me a receipt for it and
(inaudible) he drove me over, he put me, you know, drove me
down, dropped me back off. He was a real nice guy, gave me
a receipt for the gun and everything seemed to be squared ©
away. It was stored the way that they store guns. 80 I'm
putting my things away in my room and in the meantime I, my
ex-husband in Texas is harassing me. He's trying to, he .
called one of my professors and accused him of having an
affair with me. That's why I had left. It wasn't to go to
grad school, It was to have an affair with a 55-year-old,
fat, fat old man, professor, you know, Like just anything
other than he is an alcoholic and I'm leaving him finally
after all those years. So anyway, I'm putting all things
away and that night it was aimost close to midnight another
police officer came to my dorm room and said I need for you
to come with me down to the campus police office because
Chief Nelson would like to talk to you. So I went in and [I
never expected what was about to happen with the campus
police Chief, Chief Thomas Nelson and an administrator named

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 60 of 68

NANCY Et, LEWEN 46-09-C-6123 57

(inaudible). Absolutely, Nelson screamed at me, threatening
me, telling me I had committed felonies, I was going to lose '
my nursing license and go to jail for 20 years,‘all this.
For an hour that man screamed at me, called me names. When
I was telling him he was wrong. I need to'have this gun
registered and he was wrong on that. No, no, no, you know,
and all this stuff about crossing interstate lines and stuff
and he didn't know what he was, he was telling me wrong. He
either didn't know what he was talking about or he was lying
if he did know. So I survived that and they, and what they
did was they had mie just withdraw, not to say that, I signed
a statement that (inaudible), he even misspelled my name,
but he had this statement typewritten up and he had me sign
it and say that I was withdrawing. And later on some things
had happened at Edinboro. One was involving a...

  

EL I'll object at this point to her answer, _T mean it's going
a little far afield.
c Okay. I'11 Just, I'll sum it up by saying that some things

   
   

behavior needed to be brought to the attention of the
District Attorney Jack Denari. I knew when I filed my U.S.
District Court case... .

 

R Okay. I think you've answered the question.

Cc Okay * . . *

R I'll come back to you for additional testimony if you think
there is anything else relevant that...

C Do you think there is anything? I..

R Well...

Cc _++-ZT mean I don't even see how any of this is relevant,
but...

R, Okay. Well, at this point we've heard the answer. let's
move on.

EL Okay. I just have a few and I'm done.

R Sure, Le .

EL All right. So you're not a violent person and you would

never do anything with a gun. Page 49 of the joint Exhibit,
Employer's Exhibit #13, Claimant's Exhibit #1, line five,
.this is an email message that you wrote December 74, 2015 to
Barry Blasic. I had a nice heart-to-heart talk with Lay
{phonetic) last night and gave him some food for thought.
At one time I actually had a.diagnosis of PTSD from being
married to a bully a few decades ago. I don't associate
with violent bullies anymore, so it's really not a problem
these days when somebody in the workplace, someone flips

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 61 of 68

NANCY HE. LEWEN 16-09+¢-6123 58

out, screams at me and calls me stupid. So I mentioned to
Lay last night that my brain sort of shut down the other
morning. I told him I don't plan to work, file a workplace
violence complaint, but next time he just stands there with
-no'balls and watches a buily scream at a person with PISD
that person may go out to their vehicle and return with a
gun and shoot him as wel] as her. You wrote that.

c Yes, I did.

BL And you were talking’ about yourself.

Cc I was not talking about myself.

EL Well, who is the person then with...

c A person.

EL .. «PTSD?

C A, look in the news. A person with PTSD. I mean

particularly statistics would show a young male with PTSD
could be very likely to inflict an act of violence following

    

 

 

EL So your testimony.still is that you're not a violent person?

Cc I'm not a violent person. I do get angry. I get angry
over, particularly over violence, but no, I-am not a violent
person at all.

EL Okay. Let's go to page 48, line 18. I don't plan on
leaving. I also like gray for the most part. My first
marriage was a long time ago, The point I was trying to
make to him is you just might not know a person's history or
what can of worms you may be opening when you start
screaming at somebody unprovoked and calling them belittling
names. I told him, this is line 21, I told him flat out
that if he ever dares to scream at me and call me names for
just being a prudent nurse I will kick his ass. TI am
capable of fighting violence with violence if I choose to.

 

C Right. But as a civilized person I chose not to with Deb.
EL But you threatened to kick Ray Ham's ass.
Cc Figuratively, yes, because he stood there and he watched a

Supervisor scream at me just because I walked into the wrong
place at the wrong time wanting a physician's order on
behalf of a patient whose skin was in jeopardy of breaking

. down. And she screamed at me and she told me the reason why
was because I was in the wrong place at the wrong time. She
had meant to scream at Ray and I*just happened to walk in,
She apologized. She self-reported to Cathy Wilcox and that
was it. And the point that I was trying to make was one day
it's going to happen to the wrong person.

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 62 of 68

NANCY E, LEWEN 16-09-C-6123- / Bg

BEL The word figuratively unfortunately does not appear anywhere
in your email,

¢ No, it was, it didn't appear in my email, but I'm just

telling you do you think that I Really truly could kick
Ray! S ass physically?

EL Ray Ham is your Supervisor, right?
¢ Yes,
EL in your own words you threatened to kick his ass.
c Figuratively.
BL Let's talk about Last thing, Claimant's Exhibit #8, the May

Lot, 2016 letter from me to you. Going to the second page,
the passage that you were referring to that you were
struggling to find is in regard to your request for the
dates that PSSH had disciplined employees for violating its
If Usage Policy as I stated above, you are the only person

 

¢ _ Right.

BL : Is that what you were looking for?

C ' That's what I was looking for.

EL Do you think that PSSH had terminated you for surfing the
Net?

c You clarified to me that they didn't. It was because I sent
that postal tracking number to Barry.

EL Okay. ‘Thanks.

Cc And the reason I sent that to Barry because I know his ex-

wife has a history of snapping on him and I was afraid that
maybe she might show up at work and he was working that day.
That's why I sent it through his work email. I knew he was
working that day.

' EL And you used your own work email to send it?
Cc Yes, I did.
BL Okay. I have nothing further, Referee,
R Okay. Ms. Lewen, anything further at all from yoursel£?
Cc No. ;
R Attorney Bushinski; anything further from the Employer other
than closing?
BL Other than closing? Yes, I do have one. Okay. I'd like to

recall Ms. Raymond to the stand, very briefly,

 

 
|
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 63 of 68

NANCY E. LEWEN 16-09-C-6123

R sure.

EL You're still under oath.

EW2 Yes, sir.

EL I'm showing you what has been marked as Claimant's Exhibit 1

#9. And for the record, that is the Disciplinary Action
Request for Nancy Lewen.
-EW2 Correct.

EL, Ms, Lewen as testified here that she thinks that the reason
she was fired is because you fired her in retaliation for
whatever that particular incident did.

EW2 Absolutely not. Absolutely not. Several of our nurses

’ received discipline in relation to this particular incident

of neglect of one of our veterans.

_EL When you were making the decision to terminate Ms. Lewen,
did this enter into the picture at all?

    

 

 

BL Now C10 and C11 are reports from Department of Health. Can

° you tell me, when a person makes:a complaint to the
Department of Health are they typically done anonymously?

EW2 I never made a complaint to the Department of Health, so I
don't know how the complainer makes the report. What I know
is when the Department of Health comes in to investigate it

is. always anonymous.

EL Did you see these prior to, these Exhibits prior to
terminating Ms. Lewen on March the 14%, 2016?

EW2 These Exhibits themselves, no, I wrote the plan of

: ‘ corrections for these...

EL Okay.

EW2 .. deficiencies.

EL Did you have any idea that Ms. Lewen was the person who made
the complaint?

RW2 No, absolutely not,

EL Did Barry Blasic ever mention anything to you?

RH2 No, he did not.

EL Nothing further.

R Any questions for Ms. Raymond on that testimony, Ms. Lewen?

Cc No,

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 64 of 68

   

 

 

 

NANCY E, LEWEN 16-09-C~6123 - a 61
R Okay. Anything further at all from the Employer, Attorney
Bushinski? :

EL Other than close, no.

R Anything new from the Claimant, Ms. Lewen?

Cc No,

R Okay. TI will allow both parties to make a brief closing
statement to summarize their position here today, Because
the Employer went first with testimony, we'll allow them to
go last. Ms. Lewen,. is there anything you'd like to state
in closing today? It's not necessary, but you can if ‘you'd
like.

C Just that I feel that my termination really didn't have much
to do with Barry Blasic. I think it was an act of
retaliation and that they used Barry Blasic as a pawn.

Ail right., Thank you. Attorney Bushinski, closing.

EL Fisher, 1

 

Yes, ma'am.- I'li try to be brief. Referee

  
 
 

i Pe
Ae

 

into the record here today. We have Nancy Lewen's Facebook.
messages to Barry Blasic and I am sympathetic ‘to her that,
you know, this has caused her a great deal of embarrassment
to have this kind of stuff come into the record. I don't
want to do this. Tf don't want to put this in the record. I
mean I don't have any desire to embarrass this woman. But
the fact is I had to put it in the record because it
establishes the case. And while it causes Ms. Lewen's
embarrassment and I regret that, there is not much that I
can really do about that. This case is pretty simple. You
have sexual harassment against Barry Blasic. All I ask you
to do is read the documents that we provided and read the
Facebook messages from Nancy Lewen. When you read those
Facebook messages you will see that she relentlessly pursued
Barry Blasic over a period, it was about from August of
2015, started off slower then, but you know, it really
picked up speed in January of 2016. It's all there. I mean
the importuning for the dates, the sexually suggestive
websites are referenced there and you have some of them from
the other Exhibit that Mr. Blasic had sponsored. It's clear

' that she was pursuing this man. When it comes down to it
this case is a lot about unrequited love, you know. She
developed an attachment for Barry Blasic. It pains me to

_ Say this in her presence here, but she developed an
attachment for this man and he, it was not returned. We
don't choose who we love or we don't love. Barry Blasic is
under no obligation to return her affections if he didn't
feel that way. And if you look at these messages, one of
the most remarkable things is what you don't see in these
messages. Barry Blasic conducted himself like a complete

    

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 65 of 68

NANCY E. LEWEN 16-09-C-6123 62

gentleman during the course of this Facebook correspondence.
You will not see one message in there from him that reviles
her, calls her, you know, a name or anything like that. You
won't see anything at all bad for him. He simply tried to
deflect and tried to duck what she was doing. He didn’t
want to get involved with her. And you know, that's nothing
bad against him. It's just the way it happens sometimes,

In January Ms. Lewen thought that he agreed to go on a date,
That wasn't what he agreed to at all in his mind, so he
stopped talking to her on Facebook. Later on he sat her
down at the Pennsylvania Soldiers' and Sailors' Home and
said look, we're not on the same page here. We! re not on
the same sheet of music. Tf don't have this romantic
interest in you. Now, that should have been the end of it.
It really should have at that point in time. She should
have just backed off at that time and you know, licked her
wounds and just proceeded on from there. We can't choose to
Make people love us if they don't want te love us.. And she

 

 

ali in here and I ask that you read it, She kept
importuning him for dates to the Cleveland Museum of Art,

the Falling Water, to the Serpent's Mound in Ohio. It's all
in there. And she kept sending him sexually suggestive
sites after he had told her I'm not interested. February
29%, Barry Blasic has enough. This stuff is getting to him.
You heard what he said that it was affecting him. It
affected his work, It affected him on a lot of different
levels, you know. He was concerned about his personal
safety. .He decided to block her on Facebook on February 29th
of 2016. That enraged her. She was mad. You've heard her
testify that she was mad. She then in what I contend is a
spirit of petty revenge wrote a letter to Mrs. Blasic
because she couldn't attack Barry Blasic anymore. She
couldn't influence him. He didn't want to be bothered, so
she had to go after somebody vulnerable and she knew how to
do that because she had done it before to a previous lover
and it's all in here. So on February 29th, she writes this
horrible letter to Mrs. Blasic and she says things in there
that should never have been said. She is an experienced
woman. She is 50-years-old, She has married and divorced
three times, She knows the pain of divorce. She's
educated. She's got a great command of the English
janguage. I've very rarely seen a layperson have her -
command of the English language. She is excellent. She
knew exactly what she was communicating when she
communicated to-Mrs, Blasic. I ask you to read that letter
and I want you to use your own personal experiences in life.
You, too, have experience. You, too, know what, have
education and it's for you to decidé when you read that

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 66 of 68

NANCY E. LEWEN 16-09-C~-6123 63

letter. Did she really have Mrs. Blasic's best interésts at
heart by saying the things she did and the way she said
‘them? It's my position that she did not, that she did that
as an act of revenge. And when you think about the timeline
when she wrote it, it all becomes clear. She was mad at
Barry Blasic. She had to strike at one person that she
could strike at, so she struck at his wife. It was a
horrible thing for her to do. Sexual harassment is what
occurred between August and February 29), out of work
conduct. She did this by means of her Facebook messaging.
It had, however, a nexus, a connection to work, It caused
this man, Barry Blasic, to feel anxiety, caused him to miss
work because of the nature of what she had sent, the

» sexually suggestive materials, the importuning for dates,
the professions of love. And he tried to do the right thing
by her and say okay, I'm not interested. Now she makes much
of that, you' know, that he basically could have gone and
gotten somebody else involved in the thing and tried to
smooth things over that way, but consider Mr. Blasic's..

 

   
 
       

harassment. Most victims of sexual harassment, be. they male
ox female, really don't want to spread it around, spread the
language around. They don't want people to-know. Barry
Blasic was not ever going to go and talk to his Supervisors
about this thing on an informal basis: unless he absolutely
had to talk about it. And then after he read those emails
that she had sent and saw the email December 7th, when she
went out and threatened to get a gun and shoot somebody,
well, you know, he considered that his personal safety was
at risk. So you have the Section 3 act, which is what I'm
saying, the sexual harassment that occurred out of work that
‘ had a connection to work. Then you have the workplace act,
which was her act of using her Commonwealth email system to ©
send hima tracking number saying see, Barry, I sent this
letter to your wife. There is nothing you can do about it.
She didn’t actually say that, but...
c {inaudible).

EL ... words to that effect. And you know she used her
Commonwealth resources to do that, to drive the final nail
in his coffin. That is one of the acts that we contend is
workplace violence, bullying, intimidating. Workplace
violence isn't all just physical, It could be threats. It
could be intimidation and that was an act of intimidation in
furtherance of the sexual harassment act. It is also, I
want to be clear on this why we contend she violated the
Commonwealth's workplace or Commonwealth's Information
Technology Usage Policy. The policy is there. Please read
it. It says that they cannot be used, the IT resources
cannot be used to harass or intimidate people. It's all in

 

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 67 of 68

NANCY FE, LEWEN 16-09-C~6123 64

the policy. And she used her Commonwealth IT resources to
intimidate him, you know. She sent that final nail, put the
final nail in his coffin by sending him that message. And
you heard his reaction to it all, you know. You saw that he
was. upset by it. He testified that he was upset by it, You
Saw what he submitted to somebody showing her excerpts and-
how she, and he writes in there how he was upset by it.
Please read that and it will make sense. Now, in regard to
the threat of workplace violence, Ms. Lewen says she is not
a violent person. I beg to disagree. She likes to
threaten. She did that, if you look at the email on
December 7*, the PTSD email, she is clearly referring to
herself in there, But then look at the email she sent to
Ray Ham where she says that she was being sarcastic.

Sarcasm and joking don't come through on emails. Okay. We
got to go kind of what's in the printed word. And on one
email, December 7*8, she says if somebody screams at me
again, a person with PTsp, go, you know, that person is |
t ) : she sends December 7+,
2016 to Barry Blasic, I told Ray Ham I'm going. to- kick his
ass if he does something. Ray Ham is her Supervisor. By
her own words she said that she threatened him. So that is
where the in, at work conduct comes into play. The evidence
comes from her own mouth, You've heard her agree that this
is a full and complete record of the messages, the Facebook
messages between us. There is no question about their
authenticity and even their admissibility. Those were her
words and her words are verbal acts, which are before. you
and which you can see. Referee Fisher, again, it pains me
to bring in Ms. Lewen's personal life and expose it to the
public, to the people here in court, expose it to you, you
know. I know this has got to be horrible for her. And I'm
not saying that she is a bad person, for all I know she is
a very good person. But sometimes good people do bad
things. And what PSSH is saying is that in February and
March of 2016, and in December 2015, she made threats
against, you know, of workplace violence, she sexually
harassed Barry Blasic and she engaged in an act of
intimidation against him by writing that horrible, horrible
letter to his wife. I think that we've sustained our burden
of proof that her firing was based on misconduct and she
should be, her Appeal should be denied.

  
 
 
  

  
        
   
  

 

 

    

 

R All right. Thank you. We'll go ahead and conclude the
hearing at this point in time. I will review the testimony
and evidence that's been presented, apply the law to the
facts in this case and issue a written Decision. like I
said, you'll receive that in the mail within about a week or

 
Case 1:17-cv-00148-SPB Document 113-4 Filed 06/10/20 Page 68 of 68

NANCY E. LEWEN . 16~09-C-6123 65

so, The time is 11:57 a.m. and the record for this hearing
is closed.- Thank you all for participating today.

I hereby certify that, to the best of my ability, the'
foregoing is an accurate transcript of the testimony given
in.the hearing held by the Referee in conjunction with the

above captioned case.

et sf

Pamela Hicks, Transcriber
DIAZ TRANSCRIPTION SERVICES
August 2, 2016

 

 

 
